                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION


NOKIA TECHNOLOGIES OY,
Plaintiff,

       v.                                              CIVIL ACTION NO. 19-CV-0427

LENOVO (SHANGHAI) ELECTRONICS                          ______________________
TECHNOLOGY CO. LTD., LENOVO GROUP,
LTD., LENOVO BEIJING, LTD., LENOVO PC
HK LIMITED, AND LENOVO (UNITED                         JURY TRIAL DEMANDED
STATES), INC.,

Defendants.


                                  ORIGINAL COMPLAINT

       Plaintiff Nokia Technologies Oy (“Nokia”) files this Original Complaint against Lenovo

(Shanghai) Electronics Technology Co. Ltd., Lenovo Group, Ltd., Lenovo Beijing, Ltd.,

Lenovo PC HK Limited, and Lenovo (United States), Inc. (collectively, “Lenovo”) and alleges

as follows:


                                 NATURE OF THE ACTION

       1.       Nokia is a leading innovator in video coding technology with one of the strongest

video coding patent portfolios in the world. Nokia’s patented inventions allow video to be

transmitted over communications networks, such as WiFi networks, with high quality and

dramatically lower bandwidth requirements, and minimize the amount of data it takes to store

these videos on mobile devices, like tablets and laptops.

       2.       Nokia’s inventions at issue in this lawsuit include claims essential to decoding

video compliant with the H.264 Advanced Video Coding standard promulgated by the

International Telecommunications Union (“H.264 Standard”), one of the most widely-used video

                                                 1

            Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 1 of 146
decoding standards in the world. Dozens of Lenovo’s products decode H.264 video, including

the Lenovo IdeaCentre 310S, Lenovo V530 Tower, and Lenovo ThinkPad X1 Carbon, and thus

infringe Nokia’s essential patent claims asserted in this case. Lenovo has benefitted greatly from

Nokia’s innovations, which have enabled Lenovo products to more efficiently and effectively

stream high quality video.

       3.       Over fifty companies have taken a license to Nokia’s video decoding essential

patent claims at rates that are reasonable and non-discriminatory (RAND). Yet despite receiving

an offer from Nokia, Lenovo has refused to meaningfully engage in negotiations towards a

license covering Nokia’s H.264 essential patent claims on reasonable and non-discriminatory

terms. Lenovo’s refusal to negotiate a license to Nokia’s patented H.264 technology in good faith

has forced Nokia to institute this lawsuit.


                                              PARTIES

       4.       Plaintiff Nokia Technologies Oy is a Finnish corporation with its principal place

of business at Karakaari 7A, FIN-02610, Espoo, Finland.

       5.       Defendant Lenovo Group, Ltd. (“Lenovo Group”) is a company organized under

the laws of the People’s Republic of China, with its principal place of business at Lincoln House,

23rd Floor, Taikoo Place, 979 King’s Road, Quarry Bay, Hong Kong, China.

       6.       Defendant Lenovo (Shanghai) Electronics Technology Co. Ltd. is a company

organized under the laws of the People’s Republic of China, with its principal place of business

at Wai Gao Qiao Free Trade Zone, 199 Fenju Road, No. 68 Building, Shanghai, China 200131.

Lenovo (Shanghai) Electronics Technology Co. Ltd. operates as a subsidiary of Lenovo Group.

       7.       Lenovo Beijing, Ltd. is a company organized under the laws of the People’s

Republic of China, with its principal place of business at Lenovo Building, 6 Chuangye Rd,


                                                 2

            Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 2 of 146
Shangdi Haidian District, Beijing, China 100085. Lenovo Beijing, Ltd. operates as a subsidiary

of Lenovo Group.

       8.       Lenovo PC HK Limited is a company organized under the laws of the People’s

Republic of China, with its principal place of business at Lincoln House, 23rd Floor, Taikoo

Place, 979 King’s Road, Quarry Bay, Hong Kong, China. Lenovo PC HK Limited operates as a

subsidiary of Lenovo Group.

       9.       Lenovo (United States), Inc. is a company organized under the laws of the

Delaware, with its principal place of business at 1009 Think Place, Morrisville, NC 27560.

Lenovo (United States), Inc. operates as a subsidiary of Lenovo Group.

       10.      Together, the Lenovo Defendants design, manufacture, use, import into the

United States, sell, and/or offer for sale in the United States tablets, computers, and similar

products and services that practice the H.264 Standard. Lenovo’s devices are marketed, offered

for sale, and/or sold throughout the United States, including within this District.


                                 JURISDICTION AND VENUE

       11.      This Court has subject matter jurisdiction over the patent infringement claims

asserted in this case under 28 U.S.C. §§ 1331 and 1338, and over the non-patent claims under 28

U.S.C. § 1367, as they are so related to the patent infringement claims that they form part of the

same case or controversy under Article III of the United States Constitution.

       12.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391 and 1400(b).

       13.      This Court has personal jurisdiction over each of the Lenovo entities. Lenovo has

continuous and systematic business contacts with the State of North Carolina that subject it to the

personal jurisdiction of the Court. Lenovo, directly or through subsidiaries or intermediaries

(including distributors, retailers, and others), and conducts its business extensively throughout


                                                  3

            Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 3 of 146
North Carolina, by shipping, distributing, offering for sale, selling, and advertising (including the

provision of interactive web pages) its accused products and services in the State of North

Carolina and the Eastern District of North Carolina. Lenovo, directly and through subsidiaries or

intermediaries (including distributors, retailers, and others), has purposefully and voluntarily

placed its accused products and services into this District and into the stream of commerce with

the intention and expectation that they will be purchased and used by consumers in this District.

These accused products and services have been and continue to be purchased and used by

consumers in this District. Lenovo has committed acts of patent infringement within the State of

North Carolina and, more particularly, within the Eastern District of North Carolina. Jurisdiction

over Lenovo in the matter is also proper inasmuch as Lenovo has voluntarily submitted itself to

the jurisdiction of the courts by commencing litigations within the State of North Carolina, by

registering with the North Carolina Secretary of State’s Office to do business in the State of

North Carolina, and by appointing a registered agent.

       14.     All of the Lenovo Defendants are part of the same corporate structure and

distribution chain for making, importing, offering to sell, selling, and/or using the accused

products, including in the State of North Carolina generally and this District in particular. The

Lenovo Defendants share the same management, common ownership, advertising platforms,

facilities, distribution chains and platforms, and accused product lines and products involving

related technologies. Thus, they operate as a unitary business venture.

       15.     The Lenovo Defendants’ activities are directed and controlled by Defendant

Lenovo Group, the parent company. For example, Lenovo Group’s CEO, Mr. Yang Yuanqing,

“formulates and recommends the strategy of the Group”—defined as Lenovo Group and all of its

subsidiaries—to the Lenovo Group Board, and then “executes the strategy agreed by the Board.”



                                                 4

          Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 4 of 146
According to Lenovo Group’s 2018/19 Annual Report, “The Group is controlled through the

Board who is responsible for steering the success of the Group by overseeing the overall strategy

and directing and supervising its affairs in a responsible and effective manner.” In other words,

the Lenovo Group Board controls all of the Lenovo subsidiaries.

       16.     Lenovo Group has created a manufacturing, sales, and distribution structure that

introduces the accused products into the stream of commerce with the knowledge, expectation,

and intent that they will be sold and used in the United States, including in the State of North

Carolina and this District. For example, at the company’s annual kickoff meeting in Raleigh,

North Carolina, Lenovo Group’s Chairman and CEO touted its growth in North America,

described Lenovo’s acquisition engine in the United States as very strong, and stated: “We’re

very proud of our continued momentum among US consumers.” In another interview, Lenovo

Group’s CFO talked about the company’s sales in the United States and its plan to respond to

potential US tariffs. Lenovo Group directed Nokia to its representatives based in its US

headquarters in Morrisville, NC for negotiations over a license to Nokia’s H.264 essential patent

claims, including the essential claims in the Patents-in-Suit, for Lenovo Group and its affiliates.

Additionally, the Lenovo Group Board of Directors held some of its 2018/19 meetings in

Raleigh, North Carolina, including its third quarter Board meeting. Lenovo Group described

Raleigh as a “Lenovo key operating center in US.” Furthermore, according to Lenovo Group’s

2018/19 Annual Report, Lenovo Group contributes to Lenovo (United States) Inc.’s employees’

retirement plans.

       17.     Each of the Lenovo Group subsidiaries named as Defendants is a part of that

distribution chain.

       18.     Defendant Lenovo (Shanghai) Electronics Technology Co. Ltd. applies for UL



                                                5

          Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 5 of 146
and FCC certification for the accused products so that they can be sold in the United States,

including North Carolina and this District.

       19.     Defendant Lenovo Beijing, Ltd. is the registered owner of the Lenovo.com

website, where accused products are offered for sale and in fact sold. The website also directs

customers to physical locations within North Carolina and within this District where the accused

products can be purchased.

       20.     Defendant Lenovo PC HK Limited manufactures the accused products, including

the Lenovo Smart Tab M10.1 The accused products are designed and manufactured for the

United States market, including for use within North Carolina and within this District, to comply

with FCC requirements.

       21.     Alternatively, the facts alleged above demonstrate that Lenovo Group, Lenovo PC

HK Limited, Lenovo Beijing, Ltd., and Lenovo (Shanghai) Electronics Technology Co. Ltd. are

subject to personal jurisdiction in this Court at least pursuant to Rule 4(k)(2).

       22.     Defendant Lenovo (United States), Inc. sells the accused products in the United

States and maintains its principal place of business in North Carolina and this District.

       23.     Venue is further proper as to Defendants Lenovo Group; Lenovo (Shanghai)

Electronics Technology Co. Ltd.; Lenovo Beijing, Ltd.; and Lenovo PC HK Limited because

they are each alien corporations.




1
 See, e.g., the FCC test report for the Lenovo Smart Tab M10, identifying Lenovo PC HK Limited as the
manufacturer.



                                                  6

          Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 6 of 146
     NOKIA’S COMPLIANCE WITH THE ITU COMMON PATENT POLICY AND
                  NOKIA’S RELEVANT DECLARATIONS

         A. The International Telecommunications             Union     (“ITU”)    and     H.264
            Standardization Process

         24.   In order to encourage companies to contribute valuable innovations to the

common good, as well as to enable devices manufactured by different entities to interoperate,

standards-setting organizations (“SSOs”) have formed to promulgate industry standards, which

define communication protocols that can be adopted by different manufacturers for their devices.

         25.   The ITU and the International Standards Organization (“ISO”) are SSOs that

jointly publish a standard that is referred to as “H.264,” “MPEG-4 part 10,” or “Advanced Video

Coding.” The H.264 Standard development process was initiated by the Video Coding Experts

Group (“VCEG”) and finalized by the Joint Video Team (“JVT”), which was a collaborative

effort between VCEG, an ITU group, and the Moving Picture Experts Group (“MPEG”), an ISO

group.

         26.   The ITU was formed in 1865 at the International Telegraph Convention and, in

1947, became a specialized agency of the United Nations, responsible for issues that concern

information and communication technologies. The ITU handles a number of different matters

and thus is organized into various sectors. One of the sectors is Telecommunication

Standardization or “ITU-T.” The mission of ITU-T is to ensure efficient and timely production

of standards related to the field of telecommunications. The standards developed by ITU-T are

referred to as “Recommendations.”

         27.   Within ITU-T, members come together in various teams or groups to propose and

contribute innovative technology that best meets the aims of the organization and its members

and draft the Recommendations. A goal of ITU-T is to draft Recommendations that incorporate

the best available technology to ensure that the standards are the highest possible quality. The

                                               7

           Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 7 of 146
H.264 Standard described above is explicitly detailed in the H.264 Recommendation.

       28.     In order to facilitate the widespread adoption of its standards, the ITU must ensure

both that manufacturers have access to the standards and simultaneously ensure that patent

holders have incentives to continue to innovate and contribute technologies to the standards.

Without the former, standards could issue, but no one would be able to adopt them. Without the

latter, there likely would be no standards at all, and manufacturers would be forced to rely on a

multiplicity of proprietary technologies.

       29.     As it searches for the best available technical solutions, the ITU takes into account

that many parts of its standards will be covered by claims in patents owned by members and

third parties. In order to assist with the usage of patented technologies in standardized

communication protocols, the ITU adopted a Common Patent Policy which states that “a patent

embodied fully or partly in a Recommendation | Deliverable must be accessible to everybody

without undue constraints.” This patent policy applies to the ITU, ITU-T, ISO, and IEC.

       30.     The ITU has published Patent Guidelines that define the term “Patent,” as used in

the Common Patent Policy, to be “those claims contained in and identified by patents, utility

models and other similar statutory rights based on inventions (including applications for any of

these) solely to the extent that any such claims are essential to the implementation of a

Recommendation | Deliverable. Essential patents are patents that would be required to implement

a specific Recommendation | Deliverable” (ITU Patent Guidelines at 2). The definition of

“Patent” provided by the Guidelines is also applicable to the Patent Statement and Licensing

Declaration Form, which is prepared by each patent holder when declaring patent claims as

essential to H.264. The ITU thus deems “essential” only patent claims that are required for

implementation of a specific Recommendation.



                                                 8

         Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 8 of 146
          31.   The H.264 Recommendation specifies the design of decoders and specifically

defines the “decoding process” as “[t]he process specified in this Recommendation |

International Standard that reads a bitstream and derives decoded pictures from it.” See ITU-T

Rec. H.264, “Advanced video coding for generic audiovisual services” (03/2005) (available at

https://www.itu.int/rec/T-REC-H.264-200503-S/en, last visited September 13, 2019) (H.264

Standard at 6). The H.264 Recommendation does not specify the design or operation of video

encoders.

          B. Nokia’s Compliance with the ITU Common Patent Policy and Nokia’s Relevant
             Declarations

          32.   Consistent with the Common Patent Policy, Nokia timely submitted a Patent

Statement and Licensing Declaration to ITU in which it declared in good faith that it is prepared

to grant licenses to the essential claims of the relevant patents on RAND terms and conditions.

          33.   Nokia has negotiated in good faith towards a license agreement with Lenovo

consistent with its Patent Statement and Licensing Declaration and the ITU Common Patent

Policy.

          34.   On March 18, 2019, Nokia notified Lenovo that it infringed claims in more than

twenty Nokia video decoding patents, including certain of the Patents-in-Suit. Nokia attached a

presentation with an overview of Nokia’s relevant patents, a list of Lenovo products that infringe

Nokia’s patent claims, and claim charts describing that infringement. Nokia offered Lenovo a

license at its established industry rate and explained that its industry rate is supported by over 50

other companies that have taken a license to use Nokia’s H.264 video-coding technology.

          35.   Nokia reached out to Lenovo several more times, but received no response. On

May 22, 2019, Nokia sent Lenovo a letter indicating that Nokia was left with no other option

than to conclude that Lenovo refused to discuss a license to Nokia’s essential patent claims, and


                                                 9

            Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 9 of 146
requesting that Lenovo respond by May 29, 2019. Lenovo finally responded, and agreed to a

meeting in Lenovo’s Chicago office on June 6, 2019 to discuss the technical merits of Nokia’s

assertion. Nokia sent high-level licensing executives Robert Gray and Susanna Martikainen, as

well as Simon Walker, one of Nokia’s lead technical experts, to discuss the essentiality of

Nokia’s claims, to answer any of Lenovo’s technical questions about the claims, to address any

response from Lenovo, and to discuss Nokia’s license offer. Ms. Martikainen and Mr. Walker

traveled to the meeting from Finland.

       36.     Unfortunately, Lenovo’s representatives were unprepared for substantive

discussions. Despite having received Nokia’s claim charts nearly three months earlier, Lenovo

presented no evidence or argument contradicting Nokia’s assertion that Lenovo was infringing

Nokia’s essential patent claims. In addition, Lenovo did not respond to Nokia’s licensing offer,

would not say whether Lenovo would accept or reject Nokia’s offer, and did not state whether

Lenovo even intended to make a counter-offer. In good faith, Nokia stated that it would be

willing to wait until a telephonic discussion between the parties scheduled for June 25 to receive

Lenovo’s substantive response to Nokia’s March 18 licensing offer. But the day before the June

25 telephone call, Lenovo cancelled the call, while contending that Nokia’s offer was

unreasonable and unsupportable.

       37.     Lenovo rescheduled the meeting for a month later. The parties met again on July

24, 2019. At the meeting, Nokia’s lead technical expert presented the claim charts that Nokia had

previously sent to explain the infringement case, and was prepared to answer any questions from

Lenovo. Again, Lenovo was unable to point to any evidence and made no argument

contradicting Nokia’s claims of essentiality or infringement. Nokia again reiterated its license

offer. Lenovo did not accept or reject Nokia’s offer, or make a counteroffer.



                                                10

         Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 10 of 146
         38.   On July 30, 2019, the parties held a telephone conference to continue technical

discussions, but they did not discuss specific license terms or conditions. Lenovo again did not

provide any evidence or argument contradicting Nokia’s infringement allegations.

         39.   On July 31, 2019, Nokia sent Lenovo an updated claim chart for one of its patents

and an updated patent list.

         40.   On August 27, 2019, Nokia sent Lenovo an anonymized exemplary list of its

licenses under its H.264 patent portfolio. The list identified each license’s scope, licensed

product definition, and the royalty rate. Lenovo has not commented on the list.

         41.   Nokia has continuously negotiated with Lenovo in good faith in compliance with

the ITU Common Patent Policy and Nokia’s relevant Patent Statement and Licensing

Declarations. Nokia has provided Lenovo with a list of infringed patent claims, detailed proof of

Lenovo’s infringement, a licensing offer, and the opportunity to meet with high-level executives

and technical experts for licensing discussions.

         42.   Nokia’s license offer to Lenovo is consistent with rates agreed to by Nokia’s other

licensees for the same technology.

         43.   Lenovo’s conduct in its negotiations with Nokia shows Lenovo’s lack of good

faith.

         44.   Nokia has complied with the ITU Common Patent Policy and Nokia’s relevant

Patent Statement and Licensing Declarations to seek the relief it requests in this case. Under such

circumstances, this Complaint is necessary to put an end to Lenovo’s infringing conduct.


                                     THE NOKIA PATENTS

         45.   On May 12, 2009, the U.S. Patent and Trademark Office duly and legally issued

U.S. Patent No. 7,532,808 (“the ’808 Patent”), entitled “Method for Coding Motion in a Video


                                                   11

          Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 11 of 146
Sequence,” to inventor Jani Lainema. Nokia owns all rights to the ’808 Patent necessary to bring

this action. A true and correct copy of the ’808 Patent is attached hereto as Exhibit 1 and

incorporated herein by reference.

       46.     On September 27, 2005, the U.S. Patent and Trademark Office duly and legally

issued U.S. Patent No. 6,950,469 (“the ’469 Patent”), entitled “Method for Sub-Pixel Value

Interpolation,” to Marta Karczewicz and Antti Olli Hallapuro. Nokia owns all rights to the ’469

Patent necessary to bring this action. A true and correct copy of the ’469 Patent is attached hereto

as Exhibit 2 and incorporated herein by reference.

       47.     On October 9, 2007, the U.S. Patent and Trademark Office duly and legally

issued U.S. Patent No. 7,280,599 (“the ’599 Patent”), entitled “Method for Sub-Pixel Value

Interpolation,” to Marta Karczewicz and Antti Olli Hallapuro. Nokia owns all rights to the ’599

Patent necessary to bring this action. A true and correct copy of the ’599 Patent is attached hereto

as Exhibit 3 and incorporated herein by reference.

       48.     On October 11, 2011, the U.S. Patent and Trademark Office duly and legally

issued U.S. Patent No. 8,036,273 (“the ’273 Patent”), entitled “Method for Sub-Pixel Value

Interpolation,” to Marta Karczewicz and Antti Olli Hallapuro. Nokia owns all rights to the ’273

Patent necessary to bring this action. A true and correct copy of the ’273 Patent is attached hereto

as Exhibit 4 and incorporated herein by reference.

       49.     On March 27, 2012, the U.S. Patent and Trademark Office duly and legally issued

U.S. Patent No. 8,144,764 (“the ’764 Patent”), entitled “Video Coding,” to Miska Hannuksela.

Nokia owns all rights to the ’764 Patent necessary to bring this action. A true and correct copy of

the ’764 Patent is attached hereto as Exhibit 5 and incorporated herein by reference.

       50.     On November 22, 2005, the U.S. Patent and Trademark Office duly and legally



                                                12

         Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 12 of 146
issued U.S. Patent No. 6,968,005 (“the ’005 Patent”), entitled “Video coding,” to Miska

Hannuksela. Nokia owns all rights to the ’005 Patent necessary to bring this action. A true and

correct copy of the ’005 Patent is attached hereto as Exhibit 6 and incorporated herein by

reference.

       51.     On February 15, 2005, the U.S. Patent and Trademark Office duly and legally

issued U.S. Patent No. 6,856,701 (“the ’701 Patent”), entitled “Method and System for Context-

Based Adaptive Binary Arithmetic Coding,” to Marta Karczewicz and Ragip Kurceren. Nokia

owns all rights to the ’701 Patent necessary to bring this action. A true and correct copy of the

’701 Patent is attached hereto as Exhibit 7 and incorporated herein by reference.

       52.     On October 24, 2017, the U.S. Patent and Trademark Office duly and legally

issued U.S. Patent No. 9,800,891 (“the ’891 Patent”), entitled “Method and Associated Device

for Filtering Digital Video Images,” to Ossi Kalevo, Emre Aksu, and Marta Karczewicz. Nokia

owns all rights to the ’891 Patent necessary to bring this action. A true and correct copy of the

’891 Patent is attached hereto as Exhibit 8 and incorporated herein by reference.

       53.     On May 25, 2010, the U.S. Patent and Trademark Office duly and legally issued

U.S. Patent No. 7,724,818 (“the ’818 Patent”), entitled “Method for Coding Sequences of

Pictures,” to Miska Hannuksela and Ye-Kui Wang. Nokia owns all rights to the ’818 Patent

necessary to bring this action. A true and correct copy of the ’818 Patent is attached hereto as

Exhibit 9 and incorporated herein by reference.

       54.     On August 28, 2007, the U.S. Patent and Trademark Office duly and legally

issued U.S. Patent No. 7,263,125 (“the ’125 Patent”), entitled “Method and Device for Indicating

Quantizer Parameters in a Video Coding System,” to Jani Lainema. Nokia owns all rights to the

’125 Patent necessary to bring this action. A true and correct copy of the ’125 Patent is attached



                                                  13

         Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 13 of 146
hereto as Exhibit 10 and incorporated herein by reference.

       55.     The ’808, ’469, ’599, ’273, ’764, ’005, ’701, ’891, ’818, and ’125 Patents are

collectively referred to as the “Patents-in-Suit.”

       56.     Nokia exclusively owns all rights, title, and interest in the Patents-in-Suit

necessary to bring this action, including the right to recover past and future damages. The

Patents-in-Suit were previously owned by Nokia’s predecessor-in-interest, Nokia Corporation,

and were transferred to Nokia Technologies Oy in 2015. Nokia or its predecessor-in-interest has

owned all rights to the Patents-in-Suit necessary to bring this action throughout the period of

Lenovo’s infringement and still owns those rights to the Patents-in-Suit. Lenovo is not currently

licensed to practice the Patents-in-Suit.

       57.     The Patents-in-Suit are valid and enforceable.

       58.     Lenovo has imported into the United States, manufactured, used, marketed,

offered for sale, and/or sold in the United States, H.264 devices such as tablets, laptops, and

similar products that infringe the Patents-in-Suit.

       59.     Lenovo’s accused devices (“the Accused Products”) that infringe one or more

claims of the Patents-in-Suit include Lenovo products with H.264 video capabilities, such as

Lenovo laptop computers, tablets, and similar products that implement or are capable of

implementing the H.264 standard.

       60.     Lenovo has been placed on actual notice of infringement by Nokia prior to the

filing of this Complaint as to certain of the Patents-in-Suit. At a minimum, in accordance with 35

U.S.C. § 287, Lenovo has had actual notice and knowledge of Nokia’s charge of infringement as

to all the Patents-in-Suit at least as early as the filing of this Original Complaint and/or the date

this Original Complaint was served upon Lenovo. Despite such notice, Lenovo continues to



                                                     14

         Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 14 of 146
make, use, import into, market, offer for sale, and/or sell in the United States products that

infringe the Patents-in-Suit.


                                    GENERAL ALLEGATIONS

       61.     Lenovo has directly and indirectly infringed and continues to directly and

indirectly infringe each of the Patents-in-Suit by engaging in acts constituting infringement under

35 U.S.C. § 271(a), (b), and/or (c), including but not necessarily limited to one or more of

making, using, selling, offering to sell, and inducing and contributing to infringement by others,

in this District and elsewhere in the United States, and importing into the United States, the

Accused Products.

       62.     Lenovo’s acts of infringement have caused damage to Nokia. Nokia is entitled to

recover from Lenovo the damages sustained by Nokia as a result of Lenovo’s wrongful acts in an

amount subject to proof at trial.

       63.     Lenovo’s infringement of the Patents-in-Suit has been and continues to be willful.

Lenovo has committed and continues to commit acts of infringement despite a high likelihood

that its actions constitute infringement, and Lenovo knew or should have known that its actions

constituted an unjustifiably high risk of infringement.

       64.     In the interest of providing detailed averments of infringement, Nokia has

identified below at least one claim per patent to demonstrate infringement. However, the

selection of claims should not be considered limiting, and additional claims of the Patents-in-Suit

that are infringed by Lenovo will be disclosed in compliance with the Court’s rules related to

infringement contentions and discovery.




                                                15

         Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 15 of 146
                           LENOVO’S ACCUSED PRODUCTS

   A. Lenovo Makes, Imports, Uses, Sells, and/or Offers for Sale Products and Services
      that Infringe the ’808 Patent.

       65.    The Accused Products infringe one or more claims of the ’808 patent, including

for example, claim 16. Each of the Accused Products is compliant with the H.264 Standard. For

example, as shown below, the Lenovo Yoga 730 15” Platinum laptop (Part No. 81CU000TUS)

supports the H.264 video format. Lenovo advertises that this product uses the NVIDIA GeForce

GTX 1050 GPU:




Source: https://www.lenovo.com/us/en/laptops/yoga/700-series/Yoga-730-15/p/88YG7000965.

       66.    The NVIDIA GeForce GTX 1050 GPU supports the H.264 Standard:




                                             16

        Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 16 of 146
Source: https://developer.nvidia.com/nvidia-video-codec-sdk.


                                              17

        Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 17 of 146
        67.      Thus, for example and as shown below, the Accused Products infringe claim 16

of the ’808 Patent by virtue of their compatibility with and practice of the H.264 Standard.2 For

example, the Accused Products comprise a video decoder for decoding an encoded video

sequence, the decoder comprising a demultiplexer for receiving an indication of a skip coding

mode assigned to a first segment. As shown below, this structure and functionality is described

in the H.264 Standard, including but not limited to §§ 3, 7.3.4, 7.4.4, and 7.4.5.

3 Definitions

For the purposes of this Recommendation | International Standard, the following definitions
apply.

...

3.75 macroblock: A 16x16 block of luma samples and two corresponding blocks of
chroma samples . . .

...

3.135 skipped macroblock: A macroblock for which no data is coded other than an
indication that the macroblock is to be decoded as "skipped". This indication may be
common to several macroblocks.

...

Source: H.264 Standard § 3.




2
  The infringement evidence cited herein includes exemplary citations to H.264 (03/2005). The cited functionality
for each claim of infringement has been included in versions of the H.264 standard since March 2005 and remains in
current versions of the H.264 standard.



                                                       18

          Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 18 of 146
Source: H.264 Standard § 7.3.4.

7.4.4 Slice data semantics

...

mb_skip_run specifies the number of consecutive skipped macroblocks for which,
when decoding a P or SP slice, mb_type shall be inferred to be P_Skip and the
macroblock type is collectively referred to as a P macroblock type . . .

...

mb_skip_flag equal to 1 specifies that for the current macroblock, when decoding a P
or SP slice, mb_type shall be inferred to be P_Skip and the macroblock type is
collectively referred to as P macroblock type . . .

Source: H.264 Standard at § 7.4.4.


7.4.5 Macroblock layer semantics


                                            19

        Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 19 of 146
mb_type specifies the macroblock type. The semantics of mb_type depend on the slice
type.

...

Macroblock types that may be collectively referred to as P macroblock types are
specified in Table 7-13.




...

Table 7-13 – Macroblock type values 0 to 4 for P and SP slices



The following semantics are assigned to the macroblock types in Table 7-13.

...

–      P_Skip: no further data is present for the macroblock in the bitstream.


Source: H.264 Standard at § 7.4.5.

       68.    The Accused Products further comprise a video decoder for decoding an encoded


                                               20

        Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 20 of 146
video sequence, the decoder further comprising a motion compensated prediction block for

assigning either a zero motion vector or a predicted non-zero motion vector for the skip coding

mode for the first segment based at least in part on the motion information of a second segment

neighbouring the first segment. As shown below, this structure and functionality is described in

the H.264 Standard, including but not limited to §§ 8.4.1, 8.4.1.1, and 8.4.1.3.


6.4.8 Derivation processes for neighbouring macroblocks, blocks, and partitions

...

Figure 6-14 illustrates the relative location of the neighbouring macroblocks, blocks, or
partitions A, B, C, and D to the current macroblock, partition, or block, when the current
macroblock, partition, or block is in frame coding mode.




Figure 6-14 – Determination of the neighbouring macroblock, blocks, and partitions
(informative)
Source: H.264 Standard at § 6.4.8.


8.4.1 Derivation process for motion vector components and reference indices
Inputs to this process are

–      a macroblock partition mbPartIdx,
–      a sub-macroblock partition subMbPartIdx.
Outputs of this process are
–     luma motion vectors mvL0 and mvL1 as well as the chroma motion vectors mvCL0
and mvCL1
–      reference indices refIdxL0 and refIdxL1
–      prediction list utilization flags predFlagL0 and predFlagL1


                                                21

         Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 21 of 146
–      a sub-partition macroblock motion vector count variable subMvCnt

For the derivation of the variables mvL0 and mvL1 as well as refIdxL0 and refIdxL1, the
following applies.
–       If mb_type is equal to P_Skip, the derivation process for luma motion vectors for
skipped macroblocks in P and SP slices in subclause 8.4.1.1 is invoked with the output
being the luma motion vectors mvL0 and reference indices refIdxL0, and predFlagL0 is set
equal to 1. mvL1 and refIdxL1 are marked as not available and predFlagL1 is set equal to
0. The sub-partition motion vector count variable subMvCnt is set equal to 1.
–      Otherwise, if mb_type is equal to B_Skip or B_Direct_16x16 or
sub_mb_type[ mbPartIdx ] is equal to B_Direct_8x8, the derivation process for luma motion
vectors for B_Skip, B_Direct_16x16, and B_Direct_8x8 in B slices in subclause 8.4.1.2 is
invoked with mbPartIdx and subMbPartIdx as the input and the output being the luma motion
vectors mvL0, mvL1, the reference indices refIdxL0, refIdxL1, the sub- partition motion vector
count subMvCnt, and the prediction utilization flags predFlagL0 and predFlagL1.
–       Otherwise, for X being replaced by either 0 or 1 in the variables predFlagLX, mvLX,
refIdxLX, and in Pred_LX and in the syntax elements ref_idx_lX and mvd_lX, the following
applies.
...

Source: H.264 Standard at § 8.4.1.


8.4.1.1 Derivation process for luma motion vectors for skipped macroblocks in P and SP
slices
This process is invoked when mb_type is equal to P_Skip.

Outputs of this process are the motion vector mvL0 and the reference index refIdxL0. The
reference index refIdxL0 for a skipped macroblock is derived as follows.

refIdxL0 = 0.

For the derivation of the motion vector mvL0 of a P_Skip macroblock type, the following
applies.

–       The process specified in subclause 8.4.1.3.2 is invoked with mbPartIdx set equal to 0,
subMbPartIdx set equal to 0, currSubMbType set equal to "na", and listSuffixFlag set equal to
0 as input and the output is assigned to mbAddrA, mbAddrB, mvL0A, mvL0B, refIdxL0A, and
refIdxL0B.
–      The variable mvL0 is specified as follows.
–     If any of the following conditions are true, both components of the motion vector
mvL0 are set equal to 0.
–   mbAddrA is not available

                                              22

        Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 22 of 146
–   mbAddrB is not available
–   refIdxL0A is equal to 0 and both components of mvL0A are equal to 0
–      refIdxL0B is equal to 0 and both components of mvL0B are equal to 0
–      Otherwise, the derivation process for luma motion vector prediction as specified in
subclause 8.4.1.3 is invoked with mbPartIdx = 0, subMbPartIdx = 0, refIdxL0, and
currSubMbType = "na" as inputs and the output is assigned to mvL0.
NOTE – The output is directly assigned to mvL0, since the predictor is equal to the actual
motion vector.

Source: H.264 Standard at § 8.4.1.1.


8.4.1.3 Derivation process for luma motion vector prediction

Inputs to this process are

–      the macroblock partition index mbPartIdx,
–      the sub-macroblock partition index subMbPartIdx,
–      the reference index of the current partition refIdxLX (with X being 0 or 1),
–      the variable currSubMbType.
Output of this process is the prediction mvpLX of the motion vector mvLX (with X being 0 or
1).

The derivation process for the neighbouring blocks for motion data in subclause 8.4.1.3.2 is
invoked with mbPartIdx, subMbPartIdx, currSubMbType, and listSuffixFlag = X (with X being
0 or 1 for refIdxLX being refIdxL0 or refIdxL1, respectively) as the input and with
mbAddrN\mbPartIdxN\subMbPartIdxN, reference indices refIdxLXN and the motion vectors
mvLXN with N being replaced by A, B, or C as the output.

The derivation process for median luma motion vector prediction in subclause 8.4.1.3.1 is
invoked with mbAddrN\mbPartIdxN\subMbPartIdxN, mvLXN, refIdxLXN with N being
replaced by A, B, or C and refIdxLX as the input and mvpLX as the output, unless one of the
following is true.

–     MbPartWidth( mb_type ) is equal to 16, MbPartHeight( mb_type ) is equal to 8,
mbPartIdx is equal to 0, and refIdxLXB is equal to refIdxLX,
mvpLX = mvLXB

–     MbPartWidth( mb_type ) is equal to 16, MbPartHeight( mb_type ) is equal to 8,
mbPartIdx is equal to 1, and refIdxLXA is equal to refIdxLX,
mvpLX = mvLXA

–      MbPartWidth( mb_type ) is equal to 8, MbPartHeight( mb_type ) is equal to 16,

                                               23

         Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 23 of 146
mbPartIdx is equal to 0, and refIdxLXA is equal to refIdxLX,
mvpLX = mvLXA

MbPartWidth( mb_type ) is equal to 8, MbPartHeight( mb_type ) is equal to 16, mbPartIdx is
equal to 1, and refIdxLXC is equal to refIdxLX,

mvpLX = mvLXC

...

Source: H.264 Standard at § 8.4.1.3.

8.4.1.3.1 Derivation process for median luma motion vector prediction

Inputs to this process are

–      the neighbouring partitions mbAddrN\mbPartIdxN\subMbPartIdxN (with N being
replaced by A, B, or C),
–      the motion vectors mvLXN (with N being replaced by A, B, or C) of the
neighbouring partitions,
–      the reference indices refIdxLXN (with N being replaced by A, B, or C) of the
neighbouring partitions, and
–      the reference index refIdxLX of the current partition. Output
of this process is the motion vector prediction mvpLX. The variable
mvpLX is derived as follows:
–    When both partitions mbAddrB\mbPartIdxB\subMbPartIdxB and
mbAddrC\mbPartIdxC\subMbPartIdxC are not available and
mbAddrA\mbPartIdxA\subMbPartIdxA is available,
mvLXB = mvLXA mvLXC = mvLXA
refIdxLXB     =   refIdxLXA    refIdxLXC    =
refIdxLXA

–       Depending on reference indices refIdxLXA, refIdxLXB, or refIdxLXC, the following
applies.
–       If one and only one of the reference indices refIdxLXA, refIdxLXB, or refIdxLXC is
equal to the reference index refIdxLX of the current partition, the following applies. Let
refIdxLXN be the reference index that is equal to refIdxLX, the motion vector mvLXN is
assigned to the motion vector prediction mvpLX:
mvpLX = mvLXN

–      Otherwise, each component of the motion vector prediction mvpLX is given by the


                                                24

         Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 24 of 146
median of the corresponding vector components of the motion vector mvLXA, mvLXB, and
mvLXC:
mvpLX[ 0 ] = Median( mvLXA[ 0 ], mvLXB[ 0 ], mvLXC[ 0 ] ) mvpLX[ 1 ] =
Median( mvLXA[ 1 ], mvLXB[ 1 ], mvLXC[ 1 ] )

Source: H.264 Standard at § 8.4.1.3.1.

8.4.3.2 Derivation process for motion data of neighbouring partitions
Inputs to this process are

–      the macroblock partition index mbPartIdx,
–      the sub-macroblock partition index subMbPartIdx,
–      the current sub-macroblock type currSubMbType,
–      the list suffix flag listSuffixFlag
Outputs of this process are (with N being replaced by A, B, or C)

–      mbAddrN\mbPartIdxN\subMbPartIdxN specifying neighbouring partitions,
–      the motion vectors mvLXN of the neighbouring partitions, and
–      the reference indices refIdxLXN of the neighbouring partitions.
Variable names that include the string "LX" are interpreted with the X being equal to
listSuffixFlag.

The partitions mbAddrN\mbPartIdxN\subMbPartIdxN with N being either A, B, or C are
derived in the following

ordered steps.

1.     Let mbAddrD\mbPartIdxD\subMbPartIdxD be variables specifying an additional
neighbouring partition.
2.   The process in subclause 6.4.8.5 is invoked with mbPartIdx, currSubMbType, and
subMbPartIdx    as      input      and      the     output     is     assigned   to
mbAddrN\mbPartIdxN\subMbPartIdxN with N being replaced by A, B, C, or D.
3.     When the partition mbAddrC\mbPartIdxC\subMbPartIdxC is not available, the
following applies
mbAddrC      =    mbAddrD        mbPartIdxC    =
mbPartIdxD subMbPartIdxC = subMbPartIdxD

The motion vectors mvLXN and reference indices refIdxLXN (with N being A, B, or C) are
derived as follows.

–      If the macroblock partition or sub-macroblock partition

                                               25

         Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 25 of 146
mbAddrN\mbPartIdxN\subMbPartIdxN is not available or mbAddrN is coded in Intra
prediction mode or predFlagLX of mbAddrN\mbPartIdxN\subMbPartIdxN is equal to 0, both
components of mvLXN are set equal to 0 and refIdxLXN is set equal to –1.
–      Otherwise, the following applies.
–       The motion vector mvLXN and reference index refIdxLXN are set equal to
MvLX[ mbPartIdxN ][ subMbPartIdxN ] and RefIdxLX[ mbPartIdxN ], respectively, which
are the motion vector mvLX and reference index refIdxLX that have been assigned to the
(sub-)macroblock partition mbAddrN\mbPartIdxN\subMbPartIdxN.
–       The variables mvLXN[ 1 ] and refIdxLXN are further processed as follows.
–      If the current macroblock is a field macroblock and the macroblock mbAddrN is a
frame macroblock
mvLXN[ 1 ] = mvLXN[ 1 ] / 2

refIdxLXN = refIdxLXN * 2

–    Otherwise, if the current macroblock is a frame macroblock and the macroblock
mbAddrN is a field macroblock
mvLXN[ 1 ] = mvLXN[ 1 ] * 2

refIdxLXN = refIdxLXN / 2

–      Otherwise, the vertical motion vector component mvLXN[ 1 ] and the reference index
refIdxLXN remain unchanged.
Source: H.264 Standard at § 8.4.1.3.


       69.     The Accused Products further comprise a video decoder for decoding an encoded

video sequence, the decoder further comprising a motion compensated prediction block for

forming a prediction for the first segment with respect to a reference frame based at least in part

on the assigned motion vector for the skip coding mode, wherein the assigned motion vector is

one of the zero motion vector and the predicted non-zero motion vector. As shown below, this

structure and functionality is described in the H.264 Standard, including but not limited to §§ 8.4

and 8.4.2.

8.4 Inter prediction process

This process is invoked when decoding P and B macroblock types.


                                                26

         Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 26 of 146
Outputs of this process are Inter prediction samples for the current macroblock that are a 16x16
array predL of luma samples and when chroma_format_idc is not equal to 0 (monochrome) two
8x8 arrays predCr and predCb of chroma samples, one for each of the chroma components Cb
and Cr.

The partitioning of a macroblock is specified by mb_type. Each macroblock partition is referred
to by mbPartIdx. When the macroblock partitioning consists of partitions that are equal to sub-
macroblocks, each sub-macroblock can be further partitioned into sub-macroblock partitions as
specified by sub_mb_type. Each sub-macroblock partition is referred to by subMbPartIdx.
When the macroblock partitioning does not consist of sub-macroblocks, subMbPartIdx is set
equal to 0.. . .

The Inter prediction process for a macroblock partition mbPartIdx and a sub-macroblock
partition subMbPartIdx consists of the following ordered steps

...

1.     Derivation process for motion vector components and reference indices as specified
in subclause 8.4.1.
Inputs to this process are

–      a macroblock partition mbPartIdx,
–      a sub-macroblock partition subMbPartIdx.
Outputs of this process are
–     luma motion vectors mvL0 and mvL1 and when chroma_format_idc is not equal to 0
(monochrome) the chroma motion vectors mvCL0 and mvCL1
–      reference indices refIdxL0 and refIdxL1
–      prediction list utilization flags predFlagL0 and predFlagL1
–      the sub-macroblock partition motion vector count subMvCnt.
2.     The variable MvCnt is incremented by subMvCnt.
3.     Decoding process for Inter prediction samples as specified in subclause 8.4.2.
Inputs to this process are
–      a macroblock partition mbPartIdx,
–      a sub-macroblock partition subMbPartIdx.
–     variables specifying partition width and height for luma and chroma (if available),
partWidth, partHeight, partWidthC (if available), and partHeightC (if available)
–     luma motion vectors mvL0 and mvL1 and when chroma_format_idc is not equal to 0
(monochrome) the chroma motion vectors mvCL0 and mvCL1
–      reference indices refIdxL0 and refIdxL1
–      prediction list utilization flags predFlagL0 and predFlagL1

                                               27

         Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 27 of 146
Outputs of this process are
–       inter prediction samples (pred); which are a (partWidth)x(partHeight) array predPartL
of prediction luma samples and when chroma_format_idc is not equal to 0 (monochrome) two
(partWidthC)x(partHeightC) arrays predPartCr, and predPartCb of prediction chroma samples,
one for each of the chroma components Cb and Cr.
...

Source: H.264 Standard at § 8.4.


8.4.2 Decoding process for Inter prediction samples

Inputs to this process are

–      a macroblock partition mbPartIdx,
–     a sub-macroblock partition subMbPartIdx.
–     variables specifying partition width and height for luma and chroma (if available),
partWidth, partHeight, partWidthC (if available) and partHeightC (if available)
–     luma motion vectors mvL0 and mvL1 and when chroma_format_idc is not equal to 0
(monochrome) chroma motion vectors mvCL0 and mvCL1
–      reference indices refIdxL0 and refIdxL1
Outputs of this process are
–      the Inter prediction samples predPart, which are a (partWidth)x(partHeight) array
predPartL of prediction luma samples, and when chroma_format_idc is not equal to 0
(monochrome) two (partWidthC)x(partHeightC) arrays predPartCb, predPartCr of prediction
chroma samples, one for each of the chroma components Cb and Cr.

Source: H.264 Standard at § 8.4.2.


       70.     Thus, as described above, the Accused Products, including the Lenovo Yoga 730

15” Platinum laptop, infringe one or more claims of the ’808 Patent, including claim 16.

       71.     Lenovo encourages its users to use the Accused Products in a manner that

infringes claims of the ’808 Patent. For example, Lenovo advertises the ability to stream video

from services that use H.264 codecs on its products, claiming that some can even replace

conventional televisions for streaming video:




                                                28

         Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 28 of 146
https://www.lenovo.com/us/en/tablets/android-tablets/tab-4-series/Lenovo-TB-
8504/p/ZZITZTATB08 (last accessed on September 13, 2019)




https://www.lenovo.com/us/en/tablets/android-tablets/tab-4-series/Lenovo-TB-
X304/p/ZZITZTATB0X (last accessed September 13, 2019)




https://www.lenovo.com/us/en/tablets/android-tablets/yoga-tab-3-series/Yoga-Tab-3-
8/p/ZZITZTBYT0F (last accessed September 13, 2019)




                                             29

        Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 29 of 146
https://www.lenovo.com/us/en/tablets/android-tablets/yoga-tab-3-series/Yoga-Tab-3-
10/p/ZZITZTBYT2F (last accessed September 13, 2019)




https://www.lenovo.com/us/en/tablets/android-tablets/yoga-tab-3-series/Yoga-Tab-3-
Pro/p/ZZITZTBYT1F (last accessed September 13, 2019)




https://www.lenovo.com/us/en/tablets/android-tablets/lenovo-tab-series/Lenovo-Tab-
E10/p/ZZITZTATB9X (last accessed September 13, 2019)




                                             30

        Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 30 of 146
https://www.lenovo.com/us/en/tablets/android-tablets/lenovo-tab-series/Lenovo-Tab-
M10/p/ZZITZTATBAX (last accessed September 13, 2019)




https://www.lenovo.com/us/en/tablets/android-tablets/lenovo-tab-series/Tab-
P10/p/ZZITZTATB7X (last accessed September 13, 2019)


                                              31

        Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 31 of 146
https://www.lenovo.com/us/en/tablets/android-tablets/lenovo-tab-series/Lenovo-Tab-
E8/p/ZZITZTATB48 (last accessed September 13, 2019)




https://www.lenovo.com/us/en/tablets/android-tablets/lenovo-tab-series/Tab-
M10/p/ZZITZTATBBX (last accessed September 13, 2019)

       72.    Additionally, Lenovo publishes customer reviews of the Accused Products that

show its customers actually use the Accused Products to stream video and recommending the

Accused Products to others:




https://www.lenovo.com/us/en/tablets/android-tablets/tab-4-series/Lenovo-TB-
8504/p/ZZITZTATB08 (last accessed on September 13, 2019)




                                              32

        Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 32 of 146
https://www.lenovo.com/us/en/tablets/android-tablets/tab-4-series/Lenovo-TB-
X304/p/ZZITZTATB0X (last accessed September 13, 2019)




https://www.lenovo.com/us/en/tablets/android-tablets/yoga-tab-3-series/Yoga-Tab-3-
8/p/ZZITZTBYT0F (last accessed September 13, 2019)




https://www.lenovo.com/us/en/tablets/android-tablets/yoga-tab-3-series/Yoga-Tab-3-
10/p/ZZITZTBYT2F (last accessed September 13, 2019)




https://www.lenovo.com/us/en/tablets/android-tablets/yoga-tab-3-series/Yoga-Tab-3-
Pro/p/ZZITZTBYT1F (last accessed September 13, 2019)




                                             33

        Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 33 of 146
https://www.lenovo.com/us/en/tablets/android-tablets/lenovo-tab-series/Lenovo-Tab-
E10/p/ZZITZTATB9X (last accessed September 13, 2019)




https://www.lenovo.com/us/en/tablets/android-tablets/lenovo-tab-series/Lenovo-Tab-
M10/p/ZZITZTATBAX (last accessed July 23, 2019)




https://www.lenovo.com/us/en/tablets/android-tablets/lenovo-tab-series/Tab-
P10/p/ZZITZTATB7X (last accessed September 13, 2019)




https://www.lenovo.com/us/en/tablets/android-tablets/lenovo-tab-series/Lenovo-Tab-
E8/p/ZZITZTATB48 (last accessed September 13, 2019)

B.     Lenovo Makes, Imports, Uses, Sells, and/or Offers for Sale Products and Services
that Infringe the ’469 Patent.

       73.    The Accused Products infringe one or more claims of the ’469 patent, including

for example, claim 27. Each of the Accused Products is compliant with the H.264 Standard. For



                                              34

        Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 34 of 146
example, as shown below, the Lenovo Yoga 730 15” Platinum laptop (Part No. 81CU000TUS)

supports the H.264 video format. Lenovo advertises that this product uses the NVIDIA GeForce

GTX 1050 GPU:




Source: https://www.lenovo.com/us/en/laptops/yoga/700-series/Yoga-730-15/p/88YG7000965.

       74.    The NVIDIA GeForce GTX 1050 GPU supports the H.264 Standard:




                                            35

        Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 35 of 146
Source: https://developer.nvidia.com/nvidia-video-codec-sdk.


                                              36

        Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 36 of 146
       75.       Thus, for example and as shown below, the Accused Products infringe claim 27

of the ’469 Patent by virtue of their compatibility with and practice of the H.264 Standard. For

example, the Accused Products comprise a communications terminal including an H.264

decoder, which comprises a video coder for coding an image comprising pixels arranged in rows

and columns and represented by values having a specified dynamic range, the pixels in the rows

residing at unit horizontal locations and the pixels in the columns residing at unit vertical

locations. As shown below, this structure and functionality is described in the H.264 Standard,

including but not limited to §§ 6.2, 7.3, 7.4, and 8.4.2.2.




Source: H.264 Standard at § 6.2.

      7.4.2.1 Sequence parameter set RBSP semantics
      ...
      bit_depth_luma_minus8 specifies the bit depth of the samples of the luma array . . . as specified by
              BitDepthY = 8 + bit_depth_luma_minus8                                  ( 7-1)
              ...
      When bit_depth_luma_minus8 is not present, it shall be inferred to be equal to 0. bit_depth_luma_minus8
      shall be in the range of 0 to 4, inclusive.
      bit_depth_chroma_minus8 specifies the bit depth of the samples of the chroma arrays . . . as specified by
              BitDepthC = 8 + bit_depth_chroma_minus8                                ( 7-3)
              ...
      When bit_depth_chroma_minus8 is not present, it shall                 be   inferred     to   be   equal   to   0.
      bit_depth_chroma_minus8 shall be in the range of 0 to 4, inclusive.
      ...
Source: H.264 Standard at § 7.4.2.1.

      7.3.2.1 Sequence parameter set RBSP syntax



                                                       37

            Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 37 of 146
     ...
Source: H.264 Standard at § 7.3.2.1.




Source: H.264 Standard at § 6.2.



                                         38

           Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 38 of 146
Source: H.264 Standard at § 8.4.2.2.1.

       76.     The Accused Products further comprise the video coder comprising an

interpolator adapted to generate values for sub-pixels at fractional horizontal and vertical

locations, the fractional horizontal and vertical locations being defined according to ½x, where x

is a positive integer having a maximum value N. As shown below, this structure and

functionality is described in the H.264 Standard, including but not limited to § 8.4.2.2.




                                                39

         Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 39 of 146
Source: H.264 Standard at § 8.4.2.2.




Source: H.264 Standard at § 8.4.2.2.1.

                                         40

        Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 40 of 146
Source: H.264 Standard at § 8.4.2.2.1.




Source: H.264 Standard at § 8.4.2.2.1.


       77.     The Accused Products further comprise the interpolator being adapted to (a)

interpolate values for sub-pixels at ½/F( unit horizontal and unit vertical locations, and unit

horizontal and ½/F( unit vertical locations directly using weighted sums of pixels residing at unit

horizontal and unit vertical locations. As shown below, this structure and functionality is

described in the H.264 Standard, including but not limited to Figure 8-4 and § 8.4.2.2.1.




                                                41

         Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 41 of 146
Source: H.264 Standard at § 8.4.2.2.1.




Source: H.264 Standard at § 8.4.2.2.1.


       78.     The Accused Products further comprise the interpolator being adapted to (b)

interpolate values for sub-pixels at ½/F( unit horizontal and ½/F( unit vertical locations directly


                                                42

         Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 42 of 146
using a choice of a first weighted sum of values for sub-pixels residing at ½/F( unit horizontal

and unit vertical locations and a second weighted sum of values for sub-pixels residing at unit

horizontal and ½/F( unit vertical locations, the first and second weighted sums of values being

calculated according to step (a). As shown below, this structure and functionality is described in

the H.264 Standard, including but not limited to § 8.4.2.2.1.




Source: H.264 Standard at § 8.4.2.2.1.


        79.    The Accused Products further comprise the interpolator being adapted to (c)

interpolate a value for a sub-pixel situated at a ½N unit horizontal and ½N unit vertical location

by taking a weighted average of the value of a first sub-pixel or pixel situated at a ½/F; unit

horizontal and ½/F< unit vertical location and the value of a second sub-pixel or pixel located at a

½/F> unit horizontal and ½/F? unit vertical location, variables m, n, p and q taking integer values

in the range 1 to N such that the first and second sub-pixels or pixels are located diagonally with

respect to the sub-pixel at ½N unit horizontal and ½N vertical location. As shown below, this

structure and functionality is described in the H.264 Standard, including but not limited to §

8.4.2.2.1.




                                                43

         Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 43 of 146
Source: H.264 Standard at § 8.4.2.2.1.


       80.    Thus, as described above, the Accused Products, including the Lenovo Yoga 730

15” Platinum laptop, infringe one or more claims of the ’469 Patent, including claim 27.

       81.    Lenovo encourages its users to use the Accused Products in a manner that

infringes claims of the ’469 patent. In addition, Lenovo advertises the ability to stream video

on its products and promotes that use. See ¶¶ 71-72 above, incorporated by reference.

C.     Lenovo Makes, Imports, Uses, Sells, and/or Offers for Sale Products and Services
that Infringe the ’599 Patent.

       82.    The Accused Products infringe one or more claims of the ’599 patent, including

for example, claim 22. Each of the Accused Products is compliant with the H.264 Standard. For

example, as shown below, the Lenovo Yoga 730 15” Platinum laptop (Part No. 81CU000TUS)

supports the H.264 video format. Lenovo advertises that this product uses the NVIDIA GeForce

GTX 1050 GPU:




                                               44

         Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 44 of 146
Source: https://www.lenovo.com/us/en/laptops/yoga/700-series/Yoga-730-15/p/88YG7000965.

      83.    The NVIDIA GeForce GTX 1050 GPU supports the H.264 Standard:




                                           45

        Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 45 of 146
Source: https://developer.nvidia.com/nvidia-video-codec-sdk.

       84.     Thus, for example and as shown below, the Accused Products infringe claim 22

of the ’599 Patent by virtue of their compatibility with and practice of the H.264 Standard. For

example, the Accused Products comprise an apparatus for sub-pixel value interpolation, the

apparatus being operable to determine values for sub-pixels situated within a rectangular

bounded region defined by four corner pixels with no intermediate pixels between the corners,

the pixels and sub-pixels being arranged in rows and columns, the pixel and sub-pixel locations

being representable mathematically within the rectangular bounded region using the co-ordinate

notation K/2N, L/2N, K and L being positive integers having respective values between zero and

2N, N being a positive integer greater than one and representing a particular degree of sub-pixel

value interpolation. This structure and functionality is described in the H.264 Standard, including

but not limited to §§ 6.2, 8.4.2.2 and 8.4.2.2.1.




                                                    46

         Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 46 of 146
Source: H.264 Standard at § 6.1.




                                      47

        Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 47 of 146
Source: H.264 Standard at § 8.4.2.2.1.

       85.     The Accused Products also comprise circuitry operable to interpolate a sub-pixel

value for a sub-pixel having co-ordinates with odd values of both K and L, according to a

predetermined choice of a weighted average of the value of a nearest-neighbouring pixel and the

value of the sub-pixel situated at co-ordinates 1/2, 1/2, and a weighted average of the values of a

pair of diagonally-opposed sub-pixels having co-ordinates with even values of both K and L,

including zero, situated within a quadrant of the rectangular bounded region defined by corner

pixels having co-ordinates 1/2, 1/2 and the nearest neighbouring pixel. This structure and

functionality is described in the H.264 Standard, including but not limited to § 8.4.2.2.1.




Source: H.264 Standard at § 8.4.2.2.1.


       86.     The Accused Products also comprise circuitry operable to interpolate sub-pixel

values for sub-pixels having co-ordinates with K equal to an even value and L equal zero and

sub-pixels having co-ordinates with K equal to zero and L equal to an even value, used in the

interpolation of the sub-pixels having co-ordinates with odd values of both K and L, using

weighted sums of the values of pixels located in rows and columns respectively. This structure

and functionality is described in the H.264 Standard, including but not limited to § 8.4.2.2.1.




                                                48

         Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 48 of 146
Source: H.264 Standard at § 8.4.2.2.1.


       87.     The Accused Products also comprise circuitry operable to interpolate sub-pixel

values for sub-pixels having co-ordinates with even values of both K and L, used in the

interpolation of sub-pixel values for the sub-pixels having co-ordinates with odd values of both

K and L, using a predetermined choice of either a weighted sum of the values of sub-pixels

having co-ordinates with K equal to an even value and L equal to zero and the values of sub-

pixels having corresponding co-ordinates in immediately adjacent rectangular bounded regions,

or a weighted sum of the values of sub-pixels having co-ordinates with K equal to zero and L

equal to an even value and the values of sub-pixels having corresponding co-ordinates in

immediately adjacent bounded rectangular regions. This structure and functionality is described

in the H.264 Standard, including but not limited to § 8.4.2.2.1.




Source: H.264 Standard at § 8.4.2.2.1.



                                                49

         Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 49 of 146
       88.    Thus, as described above the Accused Products, including the Lenovo Yoga 730

15” Platinum laptop, infringe one or more claims of the ’599 Patent, including claim 22.

       89.    Lenovo encourages its users to use the Accused Products in a manner that

infringes claims of the ’599 Patent. In addition, Lenovo advertises the ability to stream video

on its products and promotes that use. See ¶¶ 71-72 above, incorporated by reference.

D.     Lenovo Makes, Imports, Uses, Sells, and/or Offers for Sale Products and Services
that Infringe the ’273 Patent.

       90.    The Accused Products infringe one or more claims of the ’273 patent, including

for example, claim 33. Each of the Accused Products is compliant with the H.264 Standard. For

example, as shown below, the Lenovo Yoga 730 15” Platinum laptop (Part No. 81CU000TUS)

supports the H.264 video format. Lenovo advertises that this product uses the NVIDIA GeForce

GTX 1050 GPU:




Source: https://www.lenovo.com/us/en/laptops/yoga/700-series/Yoga-730-15/p/88YG7000965.

       91.    The NVIDIA GeForce GTX 1050 GPU supports the H.264 Standard:

                                               50

         Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 50 of 146
Source: https://developer.nvidia.com/nvidia-video-codec-sdk.


                                              51

        Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 51 of 146
       92.     Thus, for example and as shown below, the Accused Products infringe claim 33

of the ’273 Patent by virtue of their compatibility with and practice of the H.264 Standard. For

example, the Accused Products comprise an interpolator for sub-pixel value interpolation, the

interpolator being configured to determine values for sub-pixels situated within a rectangular

bounded region defined by four corner pixels with no intermediate pixels between the corners,

the pixels and sub-pixels being configured for display in rows and columns, pixel and sub-pixel

locations in the rows and columns being representable mathematically within the rectangular

bounded region using the co-ordinate notation K/2N, L/2N, K and L being positive integers

having respective values between zero and 2N, N being a positive integer greater than one and

representing a particular degree of sub-pixel value interpolation. This structure and functionality

is described in the H.264 Standard, including but not limited to §§ 6.2, 8.4.2.2 and 8.4.2.2.1.




Source: H.264 Standard at § 6.1.




                                                52

         Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 52 of 146
Source: H.264 Standard at § 8.4.2.2.1.


       93.    The Accused Products also comprise an interpolator configured to interpolate a

sub-pixel value for a sub-pixel having coordinates with odd values of K and L, according to a

predetermined choice of either a weighted average of the value of a nearest-neighbouring pixel

and the value of the sub-pixel situated at coordinates ½, ½, or a weighted average of the values

of a pair of diagonally-opposed sub-pixels having coordinates with even values of K and L,

including zero, situated within a quadrant of the rectangular bounded region, the quadrant being

defined by the sub-pixel having coordinates ½, ½ and the nearest neighbouring pixel. This



                                              53

        Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 53 of 146
structure and functionality is described in the H.264 Standard, including but not limited to

§ 8.4.2.2.1.




Source: H.264 Standard at § 8.4.2.2.1.


        94.    The Accused Products also comprise an interpolator configured to interpolate sub-

pixel values for sub-pixels having coordinates with K equal to an even value and L equal to zero

and sub-pixels having coordinates with K equal to zero and L equal to an even value, used in the

interpolation of the sub-pixels having coordinates with odd values of K and L, using weighted

sums of the values of pixels located in rows and columns respectively. This structure and

functionality is described in the H.264 Standard, including but not limited to § 8.4.2.2.1.




Source: H.264 Standard at § 8.4.2.2.1.


        95.     The Accused Products also comprise an interpolator configured to interpolate

sub-pixel values for sub-pixels having coordinates with even values of K and L, used in the

interpolation of sub-pixel values for the sub-pixels having coordinates with odd values of K and



                                                54

         Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 54 of 146
L, using a predetermined choice of either a weighted sum of the values of sub-pixels having

coordinates with K equal to an even value and L equal to zero and the values of sub-pixels

having corresponding coordinates in immediately adjacent rectangular bounded regions, or a

weighted sum of the values of sub-pixels having coordinates with K equal to zero and L equal

to an even value and the values of sub-pixels having corresponding coordinates in immediately

adjacent rectangular bounded regions. This structure and functionality is described in the H.264

Standard, including but not limited to § 8.4.2.2.1.




Source: H.264 Standard at § 8.4.2.2.1.


       96.     Thus, as described above the Accused Products, including the Lenovo Yoga 730

15” Platinum laptop, infringe one or more claims of the ’273 Patent, including claim 33.

       97.     Lenovo encourages its users to use the Accused Products in a manner that

infringes claims of the ’273 Patent. In addition, Lenovo advertises the ability to stream video

on its products and promotes that use. See ¶¶ 71-72 above, incorporated by reference.

E.     Lenovo Makes, Imports, Uses, Sells, and/or Offers for Sale Products and Services
that Infringe the ’764 Patent.

       98.     The Accused Products infringe one or more claims of the ’764 patent, including

for example, claim 46. Each of the Accused Products is compliant with the H.264 Standard. For



                                                 55

         Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 55 of 146
example, as shown below, the Lenovo X1 Carbon laptop supports the H.264 video format.

Product testing confirms that the Accused Products support the H.264 standard. For example,

Plaintiff used an exemplary video sequence encoded in an H.264 bitstream. The H.264 bitstream

played back successfully on the Lenovo product, showing that the Lenovo product infringes the

asserted claims.

       99.     Each of the Accused Products infringes claims of the ’764 Patent based on its

implementation of H.264. For example and as shown below, the Accused Products infringe claim

46 of the ’764 Patent, in part, by virtue of their compatibility with and practice of the H.264

Standard and specific implementation as shown through testing. For example, the Accused

Products comprise an apparatus for decoding an encoded video signal representing a sequence of

pictures to form a decoded video signal. As shown below, this structure and functionality is

described in the H.264 Standard, including but not limited to § 3.




                                                56

         Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 56 of 146
Source: H.264 Standard at § 3.


        100.    The Accused Products further comprise such an apparatus wherein the apparatus

is configured to examine decoded reference pictures to identify a difference in respective

sequence indicator values assigned to consecutively encoded reference pictures. As shown

below, this structure and functionality is described in the H.264 Standard, including but not

limited to §§ 8, 8.1, 7.3.1, 7.4.1, 7.3.3, and 7.4.3.




                                                   57

         Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 57 of 146
                                                                         .
...




Source: H.264 Standard at § 8.




Source: H.264 Standard at § 8.1.




                                      58

        Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 58 of 146
Source: H.264 Standard at § 7.3.1.




Source: H.264 Standard at § 7.4.1.




Source: H.264 Standard at § 7.3.3.




                                      59

        Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 59 of 146
Source: H.264 Standard at § 7.4.3.


       101.   The Accused Products further comprise such an apparatus wherein the apparatus


                                            60

        Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 60 of 146
is configured to compare the identified difference in sequence indicator values on the basis of an

independent numbering scheme in which consecutive reference pictures in encoding order are

assigned sequence indicator values that differ with respect to each other by a predetermined

amount, independent of one or more of the number of non-reference pictures encoded between

consecutive reference pictures, and the number of non-coded pictures between consecutive

reference pictures. As shown below, this structure and functionality is described in the H.264

Standard, including but not limited to §§ 7.4.3 and 7.4.2.1.




                                                61

         Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 61 of 146
Source: H.264 Standard at § 7.4.3.




                                      62

        Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 62 of 146
Source: H.264 Standard at § 7.4.2.1.


        102.   The Accused Products further comprise such an apparatus wherein the apparatus

is configured to detect corruption or loss of a reference picture if said identified difference in

sequence indicator values is more than said predetermined amount. As shown below, this

structure and functionality is described in the H.264 Standard, including but not limited to

§ 8.2.5.2.




Source: H.264 Standard at § 8.2.5.2.


        103.   Product testing confirms the Accused Products practice this limitation. For

example, Plaintiff performed a test on a Lenovo X1 Carbon laptop. Plaintiff used an exemplary

video sequence encoded in an H.264 bitstream and simulated a loss of reference pictures by

means of a packet loss software, i.e. reference pictures were erased from the bitstream to obtain a

test bitstream. The resulting H.264 bitstream was played back successfully by the Lenovo

product, despite reference pictures required for successful/continued decoding of the bitstream

being missing from the test bitstream. From this test, it can be concluded that the infringing

decoder makes use of the features described in Note 2 in clause 8.2.5.2 of the standard and thus

detects corruption and/or a loss of a reference picture if the values for frame_num of consecutive

reference frames do not differ by the predetermined amount one. Otherwise, it would not have

been able to take the necessary measures to successfully play back a bitstream with missing

reference pictures.

                                                63

         Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 63 of 146
       104.    Thus, as described above, the Accused Products, including the Lenovo X1 Carbon

laptop, infringe one or more claims of the ’764 Patent, including claim 46.

       105.    Lenovo encourages its users to use the Accused Products in a manner that

infringes claims of the ’764 Patent. In addition, Lenovo advertises the ability to stream video

on its products and promotes that use. See ¶¶ 71-72 above, incorporated by reference.

F.     Lenovo Makes, Imports, Uses, Sells, and/or Offers for Sale Products and Services
that Infringe the ’005 Patent.

       106.    The Accused Products infringe one or more claims of the ’005 patent, including

for example, claim 9. Each of the Accused Products is compliant with the H.264 Standard. For

example, as shown below, the Lenovo X1 Carbon laptop supports the H.264 video format.

Product testing confirms that the Accused Products support the H.264 standard. For example,

Plaintiff used an exemplary video sequence encoded in an H.264 bitstream. The H.264 bitstream

played back successfully on the Lenovo product, showing that the Lenovo product supports the

H.264 standard.

       107.    Each of the Accused Products infringes claims of the ’005 Patent based on its

implementation of H.264. For example and as shown below, the Accused Products infringe

claim 9 of the ’005 Patent, in part, by virtue of their compatibility with and practice of the H.264

Standard and specific implementation as shown through testing.

       108.    For example, the Accused Products comprise a video decoder for decoding an

encoded video signal representing a sequence of pictures to form a decoded video signal, the

encoded video signal comprising temporally independent INTRA pictures and temporally

predicted pictures, wherein the INTRA pictures and at least some of the temporally predicted

pictures form reference pictures for the temporal prediction of other pictures. This structure

and functionality is described in the H.264 Standard, including but not limited to §§ 3 and 7.4,


                                                64

         Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 64 of 146
and Table 7-6.




Source: H.264 Standard at § 3.




                                      65

        Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 65 of 146
Source: H.264 Standard at § 3.




Source: H.264 Standard at § 7.4.1.

       109.    The Accused Products further comprise a video decoder for decoding an encoded

video signal, the encoded video signal further comprising a sequence indicator having an

independent numbering scheme such that consecutive reference pictures in encoding order are

assigned sequence indicator values that differ with respect to each other by a predetermined

amount independent of the number of non-reference pictures encoded between successive

reference pictures. This structure and functionality is described in the H.264 Standard, including

but not limited to § 7.4.




                                               66

         Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 66 of 146
Source: H.264 Standard at § 7.4.3.


       110.   The Accused Products further comprise a video decoder for decoding, comprising


                                            67

        Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 67 of 146
an input for receiving the encoded video signal and being arranged to decode received encoded

pictures, to examine each decoded picture that forms a reference picture to identify the sequence

indicator value assigned to the reference picture and to compare the sequence indicator values

assigned to consecutively decoded reference pictures to detect loss of a reference picture. This

functionality is described in the H.264 Standard, including but not limited to §§ 8 and 8.2.5.2.




Source: H.264 Standard at § 8.




Source: H.264 Standard at § 8.2.5.2.


       111.    Product testing confirms the Accused Products practice this limitation. For

example, Plaintiff performed a test on a Lenovo X1 Carbon laptop. Plaintiff used an exemplary

video sequence encoded in an H.264 bitstream and simulated a loss of reference pictures by

means of a packet loss software, i.e. reference pictures were erased from the bitstream to obtain a

test bitstream. The resulting H.264 bitstream was played back successfully by the Lenovo

product, despite reference pictures required for successful/continued decoding of the bitstream

being missing from the test bitstream. From this test, it can be concluded that the infringing

decoder makes use of the features described in Note 2 in clause 8.2.5.2 of the standard and thus

detects corruption and/or a loss of a reference picture if the values for frame_num of consecutive

reference frames do not differ by the predetermined amount one. Otherwise, it would not have


                                                68

         Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 68 of 146
been able to take the necessary measures to successfully play back a bitstream with missing

reference pictures.

       112.    Thus, as described above the Accused Products, including the Lenovo X1 Carbon

laptop, infringe one or more claims of the ’005 Patent, including claim 9.

       113.    Lenovo encourages its users to use the Accused Products in a manner that

infringes claims of the ’005 Patent. In addition, Lenovo advertises the ability to stream video

on its products and promotes that use. See ¶¶ 71-72 above, incorporated by reference.

G.     Lenovo Makes, Imports, Uses, Sells, and/or Offers for Sale Products and Services
that Infringe the ’701 Patent.

       114.    The Accused Products infringe one or more claims of the ’701 patent, including

for example, claim 18. Product testing confirms that the Accused Products can encode an H.264

bitstream. For example, Plaintiff recorded an H.264 video using the default settings on a Lenovo

X1 Carbon laptop. The screenshot below shows that the video encoded on the Lenovo X1

Carbon laptop is an H.264 video.




                                                69

         Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 69 of 146
       115.    Thus, for example and as shown below, the Accused Products include an H.264

encoder that infringes claim 18 of the ’701 Patent. For example, the Accused Products comprise

a system for image coding comprising an input for receiving an image as a plurality of blocks

having a plurality of pixels, each pixel having a pixel value. This is shown for example in the

reference encoder source code. (See, e.g., ITU-T H.264 – Reference software for ITU-T H.264

advanced video coding (03/2005), at JM10.1a\lencod\src\lencod.c; JM10.1a\lencod\src\image.c;

JM10.1a\lencod\src\cabac.c; and JM10.1a\lencod\src\macroblock.c.). On information and belief,

the Accused Products operate consistently with the reference encoder. The reference encoder is

not part of the H.264 standard.

       116.    Moreover, though the H.264 standard does not describe encoders, it does show

that an H.264 bitstream comprises a plurality of blocks having a plurality of pixels, each pixel

having a pixel value.




Source: H.264 Standard at § 3.




                                              70

         Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 70 of 146
Source: H.264 Standard at Figure 6-7.




Source: H.264 Standard at § 6.3.


       117.    Further, the Accused Products comprise a transform coder for performing a

transform coding operation on a block of pixels to produce a corresponding block of transform

coefficient values. This is shown for example in the reference encoder source code. (See, e.g.,

ITU-T H.264 – Reference software for ITU-T H.264 advanced video coding (03/2005), at

JM10.1a\lencod\src\lencod.c; JM10.1a\lencod\src\image.c; JM10.1a\lencod\src\cabac.c; and

JM10.1a\lencod\src\macroblock.c.). On information and belief, the Accused Products operate

consistently with the reference encoder. The reference encoder is not part of the H.264 standard.

       118.    Moreover, though the H.264 standard does not describe encoders, it does show

that an H.264 bitstream comprises a block of transform coefficient values representing blocks of


                                               71

         Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 71 of 146
pixels.

3.153 transform coefficient: A scalar quantity, considered to be in a frequency domain, that is associated with a
particular one-dimensional or two-dimensional frequency index in an inverse transform part of the decoding process.
3.154 transform coefficient level: An integer quantity representing the value associated with a particular two
dimensional frequency index in the decoding process prior to scaling for computation of a transform coefficient
value.
Source: H.264 Standard at § 3.




Source: H.264 Standard at § 8.5.1.

8.5.10 Scaling and transformation process for residual 4x4 blocks
Input to this process is a 4x4 array c with elements cij which is either an array relating to a residual block of the luma
component or an array relating to a residual block of a chroma component.
Outputs of this process are residual sample values as 4x4 array r with elements rij.
Depending on the values of qpprime_y_zero_transform_bypass_flag and QP'Y, the following applies.
– If qpprime_y_zero_transform_bypass_flag is equal to 1 and QP'Y is equal to 0, the output r is derived as
rij = cij with i, j = 0..3                                              (8-333)
– Otherwise (qpprime_y_zero_transform_bypass_flag is equal to 0 or QP'Y is not equal to 0), the following text of
this process specifies the output.
The variable bitDepth is derived as follows.
– If the input array c relates to a luma residual block, bitDepth is set equal to BitDepthY.
– Otherwise (the input array c relates to a chroma residual block), bitDepth is set equal to BitDepth'C.
The bitstream shall not contain data that results in any element cij of c with i, j = 0..3 that exceeds the range of
integer values from –2(7 + bitDepth) to 2(7 + bitDepth)–1, inclusive.
The variable sMbFlag is derived as follows.
- If mb_type is equal to SI or the macroblock prediction mode is equal to Inter in an SP slice, sMbFlag is set equal to
1,
- Otherwise (mb_type not equal to SI and the macroblock prediction mode is not equal to Inter in an SP slice),
sMbFlag is set equal to 0.
The variable qP is derived as follows.
– If the input array c relates to a luma residual block and sMbFlag is equal to 0
qP = QP'Y                                                              (8-334)


                                                           72

             Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 72 of 146
– Otherwise, if the input array c relates to a luma residual block and sMbFlag is equal to 1
qP = QSY                                                                 (8-335)
– Otherwise, if the input array c relates to a chroma residual block and sMbFlag is equal to 0
qP = QP'C                                                                (8-336)
– Otherwise (the input array c relates to a chroma residual block and sMbFlag is equal to 1),
qP = QSC                                                                 (8-337)
Scaling of 4x4 block transform coefficient levels cij proceeds as follows.
– If all of the following conditions are true
– i is equal to 0
– j is equal to 0
– c relates to a luma residual block coded using Intra_16x16 prediction mode or c relates to a chroma residual block
the variable d00 is derived by
d00 = c00                                                               (8-338)
– Otherwise, the following applies.
– If qP is greater than or equal to 24, the scaled result is derived as follows
dij = (cij * LevelScale(qP % 6, i, j)) << (qP / 6 - 4), with i, j = 0..3 except as noted above
(8-339)
– Otherwise (qP is less than 24), the scaled result is derived as follows
dij = (c * LevelScale(qP % 6, i, j ) + 23-qP/6 ) >> (4 - qP / 6), with i, j 0..3 except as noted above
(8-340)
The bitstream shall not contain data that results in any element dij of d with i, j = 0..3 that exceeds the range of
integer values from –2(7 + bitDepth) to 2(7 + bitDepth) – 1, inclusive.
The transform process shall convert the block of scaled transform coefficients to a block of output samples in a
manner mathematically equivalent to the following.
First, each (horizontal) row of scaled transform coefficients is transformed using a one-dimensional inverse
transform as follows.
A set of intermediate values is computed as follows.
ei0 = di0 + di2, with i = 0..3                                          (8-341)
ei1 = di0 – di2, with i = 0..3                                          (8-342)
ei2 = (di1 >> 1) – di3, with i = 0..3                                   (8-343)
ei3 = di1 + (di3 >> 1 ), with i = 0..3                                  (8-344)
The bitstream shall not contain data that results in any element eij of e with i, j = 0..3 that exceeds the range of
integer values from –2(7 + bitDepth) to 2(7 + bitDepth) – 1, inclusive.
Then, the transformed result is computed from these intermediate values as follows.


fi0 = ei0 + ei3, with i = 0..3                                         (8-345)
fi1 = ei1 + ei2, with i = 0..3                                         (8-346)
fi2 = ei1 – ei2, with i = 0..3                                         (8-347)
fi3 = ei0 – ei3, with i = 0..3                                         (8-348)


                                                            73

             Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 73 of 146
The bitstream shall not contain data that results in any element fij of f with i, j = 0..3 that exceeds the range of integer
values from –2(7 + bitDepth) to 2(7 + bitDepth) – 1, inclusive.
Then, each (vertical) column of the resulting matrix is transformed using the same one-dimensional inverse
transform as follows.
A set of intermediate values is computed as follows.
g0j = f0j + f2j, with j = 0..3                                          (8-349)
g1j = f0j – f2j, with j = 0..3                                          (8-350)
g2j = (f1j >> 1) – f3j, with j = 0..3                                   (8-351)
g3j = f1j + (f3j >> 1), with j = 0..3                                   (8-352)
The bitstream shall not contain data that results in any element gij of g with i, j = 0..3 that exceeds the range of
integer values from –2(7 + bitDepth) to 2(7 + bitDepth) – 1, inclusive.
Then, the transformed result is computed from these intermediate values as follows.
h0j = g0j + g3j, with j = 0..3                                          (8-353)
h1j = g1j + g2j, with j = 0..3                                          (8-354)
h2j = g1j – g2j, with j = 0..3                                          (8-355)
h3j = g0j – g3j, with j = 0..3                                          (8-356)
The bitstream shall not contain data that results in any element hij of h with i, j = 0..3 that exceeds the range of
integer values from –2(7 + bitDepth) to 2(7 + bitDepth) – 33, inclusive.
After performing both the one-dimensional horizontal and the one-dimensional vertical inverse transforms to
produce an array of transformed samples, the final constructed residual sample values is derived as
rij = (hij + 25) >> 6 with i, j = 0..3                                            (8-357)


Source: H.264 Standard at § 8.5.10.

          119.       Further, the Accused Products comprise a scanner for scanning the block of

transform coefficient values in a given scanning order to produce a scanned array of coefficient

values arranged according to the scanning order. This is shown for example in the reference

encoder source code. (See, e.g., ITU-T H.264 – Reference software for ITU-T H.264 advanced

video       coding        (03/2005),     at   JM10.1a\lencod\src\lencod.c;              JM10.1a\lencod\src\image.c;

JM10.1a\lencod\src\cabac.c; and JM10.1a\lencod\src\macroblock.c.). On information and belief,

the Accused Products operate consistently with the reference encoder. The reference encoder is

not part of the H.264 standard.

          120.       Moreover, though the H.264 standard does not describe encoders, it does show

that an H.264 bitstream comprises a scanned array of coefficient values arranged according to

                                                            74

             Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 74 of 146
the scanning order.




Source: H.264 Standard at § 3.




Source: H.264 Standard at § 8.5.1.




Source: H.264 Standard at § 8.5.5.




                                      75

        Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 75 of 146
Source: H.264 Standard at § 8.5.5.


       121.    Further, the Accused Products comprise a run-level coder for representing the

coefficient values in the scanned array by a plurality of number pairs, said number pairs having a

first number and a second number. This is shown for example in the reference encoder source

code. (See, e.g., ITU-T H.264 – Reference software for ITU-T H.264 advanced video coding

(03/2005),         at         JM10.1a\lencod\src\lencod.c;          JM10.1a\lencod\src\image.c;

JM10.1a\lencod\src\cabac.c; and JM10.1a\lencod\src\macroblock.c.). On information and belief,

the Accused Products operate consistently with the reference encoder. The reference encoder is

not part of the H.264 standard.

       122.    Moreover, though the H.264 standard does not describe encoders, it does show

that an H.264 bitstream comprises a plurality of run level number pairs for representing the

coefficient values in the scanned array, said number pairs having a first number and a second

number.




                                               76

          Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 76 of 146
Source: H.264 Standard at § 3.




                                      77

        Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 77 of 146
Source: H.264 Standard at § 7.3.5.3.2.




                                         78

        Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 78 of 146
...




Source: H.264 Standard at § 7.4.5.3.2.




Source: H.264 Standard at § 9.3.


       123.    Further, the Accused Products comprise a context-based coder for assigning the

first numbers to one of a plurality of contexts representative of the first numbers and operative to

assign the first number of a first number pair to a context at least partly in dependence on a first

number of a second number pair. This is shown for example in the reference encoder source

code. (See, e.g., ITU-T H.264 – Reference software for ITU-T H.264 advanced video coding

(03/2005),         at            JM10.1a\lencod\src\lencod.c;         JM10.1a\lencod\src\image.c;

JM10.1a\lencod\src\cabac.c; and JM10.1a\lencod\src\macroblock.c.). On information and belief,

the Accused Products operate consistently with the reference encoder. The reference encoder is

not part of the H.264 standard

       124.    Moreover, though the H.264 standard does not describe encoders, it does show

that an H.264 bitstream comprises the first numbers which have been assigned to one of a

plurality of contexts representative of the first numbers at least partly in dependence on a first

number of a second number pair.




                                                 79

         Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 79 of 146
…




Source: H.264 Standard at § 9.3.3.1.3.

       125.    Thus, as described above the Accused Products, including the Lenovo X1 Carbon

laptop, infringe one or more claims of the ’701 Patent, including claim 18.

       126.    Lenovo encourages its users to use the Accused Products in a manner that

infringes claims of the ’701 Patent. In addition, Lenovo advertises the ability to stream video

on its products and promotes that use. See ¶¶ 71-72 above, incorporated by reference.

H.     Lenovo Makes, Imports, Uses, Sells, and/or Offers for Sale Products and Services
that Infringe the ’891 Patent.

       127.    The Accused Products infringe one or more claims of the ’891 patent, including

for example, claim 33. Each of the Accused Products is compliant with the H.264 Standard. For

example, as shown below, the Lenovo Yoga 730 15” Platinum laptop (Part No. 81CU000TUS)

supports the H.264 video format. Lenovo advertises that this product uses the NVIDIA GeForce

GTX 1050 GPU:




                                               80

         Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 80 of 146
Source: https://www.lenovo.com/us/en/laptops/yoga/700-series/Yoga-730-15/p/88YG7000965.

      128.   The NVIDIA GeForce GTX 1050 GPU supports the H.264 Standard:




                                           81

        Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 81 of 146
Source: https://developer.nvidia.com/nvidia-video-codec-sdk.


                                              82

        Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 82 of 146
       129.    Thus, for example and as shown below, the Accused Products infringe claim 33

of the ’891 Patent by virtue of their compatibility with and practice of the H.264 Standard. For

example, the Accused Products comprise mobile terminals that comprise an adaptive block

boundary filter configured to perform an adaptive block boundary filtering operation on a block

boundary formed between a first decoded image block on a first side of the block boundary and a

second decoded image block on a second side of the block boundary. As shown below, this

structure and functionality is described in the H.264 Standard, including but not limited to §§ 3

and 8.7.

     3 Definitions
     For the purposes of this Recommendation | International Standard, the following definitions
     apply.
     ...
     3.15 block: An MxN (M-column by N-row) array of samples . . .
     ...
     3.27 coded picture: A coded representation of a picture. A coded picture may be either a
     coded field or a coded frame . . .
     ...
     3.37 decoded picture: A decoded picture is derived by decoding a coded picture. A
     decoded picture is either a decoded frame, or a decoded field . . .
     ...
     3.41 decoding process: The process specified in this Recommendation | International
     Standard that reads a bitstream and derives decoded pictures from it.
     ...
     3.53 frame: A frame contains an array of luma samples and two corresponding arrays of
     chroma samples. A frame consists of two fields, a top field and a bottom field.
     3.54 frame macroblock: A macroblock representing samples from the two fields of a
     coded frame . . .
     ...
     3.75 macroblock: A 16x16 block of luma samples and two corresponding blocks of
     chroma samples . . .
     ...
     Source: H.264 Standard at § 3.

                                               83

           Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 83 of 146
8.7 Deblocking filter process
A conditional filtering process is applied to all NxN (where N = 4 or N = 8 for luma, and N
= 4 for chroma) block edges of a picture, except edges at the boundary of the picture and
any edges for which the deblocking filter process is disabled by
disable_deblocking_filter_idc, as specified below. This filtering process is performed on a
macroblock basis after the completion of the picture construction process prior to
deblocking filter process (as specified in subclauses 8.5 and 8.6) for the entire decoded
picture, with all macroblocks in a picture processed in order of increasing macroblock
addresses.
...
The deblocking filter process is invoked for the luma and chroma components separately.
For each macroblock and each component, vertical edges are filtered first, starting with the
edge on the left-hand side of the macroblock proceeding through the edges towards the
right-hand side of the macroblock in their geometrical order, and then horizontal edges are
filtered, starting with the edge on the top of the macroblock proceeding through the edges
towards the bottom of the macroblock in their geometrical order. Figure 8-10 shows edges
of a macroblock which can be interpreted as luma or chroma edges.
...




Figure 8-10 – Boundaries in a macroblock to be filtered


8.7.1 Filtering process for block edges
Inputs to this process are chromaEdgeFlag, the chroma component index iCbCr (when
chromaEdgeFlag is equal to 1), verticalEdgeFlag, fieldModeFilteringFlag, and a set of nE
sample locations (xEk, yEk), with k = 0..nE - 1, expressed relative to the upper left corner
of the macroblock CurrMbAddr. The set of sample locations (xEk, yEk) represent the
sample locations immediately to the right of a vertical edge (when verticalEdgeFlag is
equal to 1) or immediately below a horizontal edge (when verticalEdgeFlag is equal to 0).
...



                                          84

      Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 84 of 146
      Figure 8-11 – Convention for describing samples across a 4x4 block horizontal or
      vertical boundary
      ...
      Source: H.264 Standard at § 8.7.1.

      8.7.2 Filtering process for a set of samples across a horizontal or vertical block edge
      Inputs to this process are the input sample values pi and qi with i in the range of 0..3 of a
      single set of samples across an edge that is to be filtered, chromaEdgeFlag,
      verticalEdgeFlag, and fieldModeFilteringFlag.
      Outputs of this process are the filtered result sample values p'i and q'i with i in the range of
      0..2.
      ...
      Source: H.264 Standard at § 8.7.2.

         130.   Further, the adaptive boundary block filter in the Accused Products is arranged to

perform an adaptive boundary block filtering operation where the first decoded image block was

encoded using a first type of prediction encoding method and the second decoded image block

was encoded using a second type of prediction encoding method. As shown below, this structure

and functionality is described in the H.264 Standard, including but not limited to §§ 7.3.5 and

7.4.5.


      7.3.5 Macroblock layer syntax




      ...
      Source: H.264 Standard at § 7.3.5.

      7.4.5 Macroblock layer semantics

                                                 85

            Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 85 of 146
mb_type specifies the macroblock type. The semantics of mb_type depend on the slice
type.
Tables and semantics are specified for the various macroblock types for I, SI, P, SP, and B
slices. Each table presents the value of mb_type, the name of mb_type, the number of
macroblock partitions used (given by the NumMbPart( mb_type ) function), the prediction
mode of the macroblock (when it is not partitioned) or the first partition (given by the
MbPartPredMode( mb_type, 0 ) function) and the prediction mode of the second partition
(given by the MbPartPredMode( mb_type, 1 ) function).
...
Table 7-10 shows the allowed collective macroblock types for each slice_type.
...


Table 7-10 – Allowed collective macroblock types for slice_type




...
Macroblock types that may be collectively referred to as I macroblock types are specified
in Table 7-11.
...




                                         86

      Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 86 of 146
                              87

Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 87 of 146
...
The following semantics are assigned to the macroblock types in Table 7-11.
I_NxN: A mnemonic name for mb_type equal to 0 with MbPartPredMode( mb_type, 0 )
equal to Intra_4x4 or Intra_8x8.
I_16x16_0_0_0, I_16x16_1_0_0, I_16x16_2_0_0, I_16x16_3_0_0, I_16x16_0_1_0,
I_16x16_1_1_0, I_16x16_2_1_0, I_16x16_3_1_0, I_16x16_0_2_0, I_16x16_1_2_0,
I_16x16_2_2_0, I_16x16_3_2_0, I_16x16_0_0_1, I_16x16_1_0_1, I_16x16_2_0_1,
I_16x16_3_0_1, I_16x16_0_1_1, I_16x16_1_1_1, I_16x16_2_1_1, I_16x16_3_1_1,
I_16x16_0_2_1, I_16x16_1_2_1, I_16x16_2_2_1, I_16x16_3_2_1: the macroblock is
coded as an Intra_16x16 prediction mode macroblock.
...
Intra_4x4 specifies the macroblock prediction mode and specifies that the Intra_4x4
prediction process is invoked as specified in subclause 8.3.1. Intra_4x4 is an Intra
macroblock prediction mode.
Intra_8x8 specifies the macroblock prediction mode and specifies that the Intra_8x8
prediction process is invoked as specified in subclause 8.3.2. Intra_8x8 is an Intra
macroblock prediction mode.
Intra_16x16 specifies the macroblock prediction mode and specifies that the Intra_16x16
prediction process is invoked as specified in subclause 8.3.3. Intra_16x16 is an Intra
macroblock prediction mode.
For a macroblock coded with mb_type equal to I_PCM, the Intra macroblock prediction
mode shall be inferred.
...
Macroblock types that may be collectively referred to as P macroblock types are specified
in Table 7-13.
The macroblock types for P and SP slices are specified in Tables 7-13 and 7-11. mb_type
values 0 to 4 are specified in Table 7-13 and mb_type values 5 to 30 are specified in Table
7-11, indexed by subtracting 5 from the value of mb_type.
...




                                         88

      Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 88 of 146
     The following semantics are assigned to the macroblock types in Table 7-13.
     – P_L0_16x16: the samples of the macroblock are predicted with one luma macroblock
     partition of size 16x16 luma samples and associated chroma samples.
     – P_L0_L0_MxN, with MxN being replaced by 16x8 or 8x16: the samples of the
     macroblock are predicted using two luma partitions of size MxN equal to 16x8, or two
     luma partitions of size MxN equal to 8x16, and associated chroma samples, respectively.
     – P_8x8: for each sub-macroblock an additional syntax element (sub_mb_type) is present
     in the bitstream that specifies the type of the corresponding sub-macroblock (see subclause
     7.4.5.2).
     – P_8x8ref0: has the same semantics as P_8x8 but no syntax element for the reference
     index (ref_idx_l0) is present in the bitstream and ref_idx_l0[ mbPartIdx ] shall be inferred
     to be equal to 0 for all sub-macroblocks of the macroblock (with indices mbPartIdx equal
     to 0..3).
     – P_Skip: no further data is present for the macroblock in the bitstream.
     ...
     Source: H.264 Standard at § 7.4.5.

       131.    Further, the adaptive boundary block filter in the Accused Products is arranged to

perform an adaptive boundary block filtering operation where the first decoded image block was

encoded using a first type of prediction encoding method and the second decoded image block

was encoded using a second type of prediction encoding method, where the first type of

prediction encoding method and the second type of prediction encoding method are selected

                                               89

           Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 89 of 146
from a group of prediction encoding methods comprising at least: intra coding, copy coding,

motion-compensated prediction coding, and not-coded coding. As shown below, this structure

and functionality is described in the H.264 Standard, including but not limited to tables 7-11 and

7-13 and §§ 3, 7.4.5, and 8.4.1.




                                               90

         Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 90 of 146
Source: H.264 Standard at § 7.4.5.

3 Definitions
For the purposes of this Recommendation | International Standard, the following definitions
apply.
...
3.127 residual: The decoded difference between a prediction of a sample or data element
and its decoded value.
...
3.135 skipped macroblock: A macroblock for which no data is coded other than an
indication that the macroblock is to be decoded as "skipped" . . .
...
Source: H.264 Standard at § 3.

8.4.1 Derivation process for motion vector components and reference indices
...
– If mb_type is equal to P_Skip, the derivation process for luma motion vectors for skipped
macroblocks in P and SP slices in subclause 8.4.1.1 is invoked with the output being the
luma motion vectors mvL0 and reference indices refIdxL0, and predFlagL0 is set equal to 1
...
Source: H.264 Standard at § 8.4.1.

8.4.1.1 Derivation process for luma motion vectors for skipped macroblocks in P and
SP slices

                                         91

      Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 91 of 146
This process is invoked when mb_type is equal to P_Skip.
Outputs of this process are the motion vector mvL0 and the reference index refIdxL0.
The reference index refIdxL0 for a skipped macroblock is derived as follows.
refIdxL0 = 0.                           (8-170)
For the derivation of the motion vector mvL0 of a P_Skip macroblock type, the following
applies.
– The process specified in subclause 8.4.1.3.2 is invoked with mbPartIdx set equal to 0,
subMbPartIdx set equal to 0, currSubMbType set equal to "na", and listSuffixFlag set equal
to 0 as input and the output is assigned to mbAddrA, mbAddrB, mvL0A, mvL0B,
refIdxL0A, and refIdxL0B.
– The variable mvL0 is specified as follows.
– If any of the following conditions are true, both components of the motion vector mvL0
are set equal to 0.
– mbAddrA is not available
– mbAddrB is not available
– refIdxL0A is equal to 0 and both components of mvL0A are equal to 0
– refIdxL0B is equal to 0 and both components of mvL0B are equal to 0
– Otherwise, the derivation process for luma motion vector prediction as specified in
subclause 8.4.1.3 is invoked with mbPartIdx = 0, subMbPartIdx = 0, refIdxL0, and
currSubMbType = "na" as inputs and the output is assigned to mvL0.
NOTE – The output is directly assigned to mvL0, since the predictor is equal to the actual
motion vector.

Source: H.264 Standard at § 8.4.1.1.




                                         92

   Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 92 of 146
Source: H.264 Standard at § 8.4.1.3.

       132.    Further, the adaptive boundary block filter in the Accused Products is configured

to examine the type of the first prediction encoding method and the type of the second prediction

encoding method. As shown below, this structure and functionality is described in the H.264

Standard, including but not limited to § 8.7.2.1.

     8.7.2.1 Derivation process for the luma content dependent boundary filtering strength
     Inputs to this process are the input sample values p0 and q0 of a single set of samples
     across an edge that is to be filtered and verticalEdgeFlag.
     Output of this process is the variable bS.
     Let the variable mixedModeEdgeFlag be derived as follows.
     – If MbaffFrameFlag is equal to 1 and the samples p0 and q0 are in different macroblock
     pairs, one of which is a field macroblock pair and the other is a frame macroblock pair,
     mixedModeEdgeFlag is set equal to 1
     – Otherwise, mixedModeEdgeFlag is set equal to 0.

                                                  93

         Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 93 of 146
The variable bS is derived as follows.
– If the block edge is also a macroblock edge and any of the following conditions are true,
a value of bS equal to 4 is the output:
– the samples p0 and q0 are both in frame macroblocks and either or both of the samples p0
or q0 is in a macroblock coded using an Intra macroblock prediction mode
– the samples p0 and q0 are both in frame macroblocks and either or both of the samples p0
or q0 is in a macroblock that is in a slice with slice_type equal to SP or SI
– MbaffFrameFlag is equal to 1 or field_pic_flag is equal to 1, and verticalEdgeFlag is
equal to 1, and either or both of the samples p0 or q0 is in a macroblock coded using an
Intra macroblock prediction mode
– MbaffFrameFlag is equal to 1 or field_pic_flag is equal to 1, and verticalEdgeFlag is
equal to 1, and either or both of the samples p0 or q0 is in a macroblock that is in a slice
with slice_type equal to SP or SI
– Otherwise, if any of the following conditions are true, a value of bS equal to 3 is the
output:
– mixedModeEdgeFlag is equal to 0 and either or both of the samples p0 or q0 is in a
macroblock coded using an Intra macroblock prediction mode
– mixedModeEdgeFlag is equal to 0 and either or both of the samples p0 or q0 is in a
macroblock that is in a slice with slice_type equal to SP or SI
– mixedModeEdgeFlag is equal to 1, verticalEdgeFlag is equal to 0, and either or both of
the samples p0 or q0 is in a macroblock coded using an Intra macroblock prediction mode
– mixedModeEdgeFlag is equal to 1, verticalEdgeFlag is equal to 0, and either or both of
the samples p0 or q0 is in a macroblock that is in a slice with slice_type equal to SP or SI
– Otherwise, if the following condition is true, a value of bS equal to 2 is the output:
– the luma block containing sample p0 or the luma block containing sample q0 contains
non-zero transform coefficient levels
– Otherwise, if any of the following conditions are true, a value of bS equal to 1 is the
output:
– mixedModeEdgeFlag is equal to 1
– mixedModeEdgeFlag is equal to 0 and for the prediction of the macroblock/sub-
macroblock partition containing the sample p0 different reference pictures or a different
number of motion vectors are used than for the prediction of the macroblock/sub-
macroblock partition containing the sample q0.
NOTE 1 – The determination of whether the reference pictures used for the two
macroblock/sub-macroblock partitions are the same or different is based only on which
pictures are referenced, without regard to whether a prediction is formed using an index
into reference picture list 0 or an index into reference picture list 1, and also without regard
to whether or not the index position within a reference picture list is different or not.
– mixedModeEdgeFlag is equal to 0 and one motion vector is used to predict the
macroblock/sub-macroblock partition containing the sample p0 and one motion vector is

                                           94

   Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 94 of 146
     used to predict the macroblock/sub-macroblock partition containing the sample q0 and the
     absolute difference between the horizontal or vertical component of the motion vectors
     used is greater than or equal to 4 in units of quarter luma frame samples.
     – mixedModeEdgeFlag is equal to 0 and two motion vectors and two different reference
     pictures are used to predict the macroblock/sub-macroblock partition containing the sample
     p0 and two motion vectors for the same two reference pictures are used to predict the
     macroblock/sub-macroblock partition containing the sample q0 and the absolute difference
     between the horizontal or vertical component of the two motion vectors used in the
     prediction of the two macroblock/sub-macroblock partitions for the same reference picture
     is greater than or equal to 4 in units of quarter luma frame samples.
     – mixedModeEdgeFlag is equal to 0 and two motion vectors for the same reference picture
     are used to predict the macroblock/sub-macroblock partition containing the sample p0 and
     two motion vectors for the same reference picture are used to predict the macroblock/sub-
     macroblock partition containing the sample q0 and both of the following conditions are
     true:
     – The absolute difference between the horizontal or vertical component of list 0 motion
     vectors used in the prediction of the two macroblock/sub-macroblock partitions is greater
     than or equal to 4 in quarter luma frame samples or the absolute difference between the
     horizontal or vertical component of the list 1 motion vectors used in the prediction of the
     two macroblock/sub-macroblock partitions is greater than or equal to 4 in units of quarter
     luma frame samples.
     – The absolute difference between the horizontal or vertical component of list 0 motion
     vector used in the prediction of the macroblock/sub-macroblock partition containing the
     sample p0 and the list 1 motion vector used in the prediction of the macroblock/sub-
     macroblock partition containing the sample q0 is greater than or equal to 4 in units of
     quarter luma frame samples or the absolute difference between the horizontal or vertical
     component of the list 1 motion vector used in the prediction of the
     macroblock/submacroblock partition containing the sample p0 and list 0 motion vector
     used in the prediction of the macroblock/sub-macroblock partition containing the sample
     q0 is greater than or equal to 4 in units of quarter luma frame samples.
     NOTE 2 – A vertical difference of 4 in units of quarter luma frame samples is a difference
     of 2 in units of quarter luma field samples
     – Otherwise, a value of bS equal to 0 is the output.
     Source: H.264 Standard at § 8.7.2.1.

       133.    Further, the adaptive boundary block filter in the Accused Products is configured

to determine a first number of pixels to be examined on the first side of the block boundary and a

second number of pixels to be examined on the second side of the block boundary, as a

parameter of the adaptive block boundary filtering operation, based on the types of the first and

second prediction encoding method. As shown below, this structure and functionality is

                                                95

         Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 95 of 146
described in the H.264 Standard, including but not limited to § 8.7.2.


     8.7.2 Filtering process for a set of samples across a horizontal or vertical block edge
     Inputs to this process are the input sample values pi and qi with i in the range of 0..3 of a
     single set of samples across an edge that is to be filtered, chromaEdgeFlag,
     verticalEdgeFlag, and fieldModeFilteringFlag.
     Outputs of this process are the filtered result sample values p'i and q'i with i in the range of
     0..2.
     The content dependent boundary filtering strength variable bS is derived as follows.
     – If chromaEdgeFlag is equal to 0, the derivation process for the content dependent
     boundary filtering strength specified in subclause 8.7.2.1 is invoked with p0, q0, and
     verticalEdgeFlag as input, and the output is assigned to bS.
     – Otherwise (chromaEdgeFlag is equal to 1), the bS used for filtering a set of samples of a
     horizontal or vertical chroma edge is set equal to the value of bS for filtering the set of
     samples of a horizontal or vertical luma edge, respectively, that contains the luma sample at
     location ( SubWidthC * x, SubHeightC * y ) inside the luma array of the same field, where
     ( x, y ) is the location of the chroma sample q0 inside the chroma array for that field.
     The process specified in subclause 8.7.2.2 is invoked with p0, q0, p1, q1, chromaEdgeFlag,
     1<4 20 1A 9<>CB% 1<4 B85 =CB>CB 9A 1AA97<54 B= 69:B5@01;>:5A.:17% 9<45E,% G% 1<4 H&
     Depending on the variable filterSamplesFlag, the following applies.
     – If filterSamplesFlag is equal to 1, the following applies.
     – If bS is less than 4, the process specified in subclause 8.7.2.3 is invoked with pi and qi (i
     + '&&)$% 38@=;1-475.:17% 20% H% 1<4 9<45E, 79D5< 1A 9<>CB% 1<4 B85 =CB>CB 9A 1AA97<54 B= >"9
     and q'i (i = 0..2).
     – Otherwise (bS is equal to 4), the process specified in subclause 8.7.2.4 is invoked with pi
     1<4 ?9 #9 + '&&*$% 38@=;1-475.:17% G% 1<4 H$given as input, and the output is assigned to p'i
     and q'i (i = 0..2).
     – Otherwise (filterSamplesFlag is equal to 0), the filtered result samples p'i and q'i (i = 0..2)
     are replaced by the corresponding input samples pi and qi:
     for i = 0..2, p'i = pi                             (8-460)
     for i = 0..2, q'i = qi                             (8-461)

     Source: H.264 Standard at § 8.7.2.


       134.    Thus, as described above the Accused Products, including the Lenovo yoga 730

15” Platinum laptop, infringe one or more claims of the ’891 Patent, including claim 33.


                                                 96

         Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 96 of 146
       135.   Lenovo encourages its users to use the Accused Products in a manner that

infringes claims of the ’891 Patent. In addition, Lenovo advertises the ability to stream video

on its products and promotes that use. See ¶¶ 71-72 above, incorporated by reference.

I.     Lenovo Makes, Imports, Uses, Sells, and/or Offers for Sale Products and Services
that Infringe the ’818 Patent.

       136.   The Accused Products infringe one or more claims of the ’818 patent, including

for example, claim 6. Each of the Accused Products is compliant with the H.264 Standard. For

example, as shown below, the Lenovo Yoga 730 15” Platinum laptop (Part No. 81CU000TUS)

supports the H.264 video format. Lenovo advertises that this product uses the NVIDIA GeForce

GTX 1050 GPU:




Source: https://www.lenovo.com/us/en/laptops/yoga/700-series/Yoga-730-15/p/88YG7000965.

       137.   The NVIDIA GeForce GTX 1050 GPU supports the H.264 Standard:



                                               97

        Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 97 of 146
Source: https://developer.nvidia.com/nvidia-video-codec-sdk.


                                              98

        Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 98 of 146
       138.     Thus, for example and as shown below, the Accused Products infringe claim 6 of

the ’818 Patent by virtue of their compatibility with and practice of the H.264 Standard. For

example, the Accused Products perform a method of decoding sequences of pictures from a

bitstream, wherein parameters are defined in a parameter set and each picture comprises

information of one or more slices. As shown below, this structure and functionality is described

in the H.264 Standard, including but not limited to §§ 6.3 and 7.4.1.

     3 Definitions
     For the purposes of this Recommendation | International Standard, the following definitions apply.
     ...
     3.1 access unit: A set of NAL units always containing exactly one primary coded picture. In addition to the
     primary coded picture, an access unit may also contain one or more redundant coded pictures or other NAL
     units not containing slices or slice data partitions of a coded picture. The decoding of an access unit always
     results in a decoded picture.
     ...
     3.12 bitstream: A sequence of bits that forms the representation of coded pictures and associated data
     forming one or more coded video sequences. Bitstream is a collective term used to refer either to a NAL unit
     stream or a byte stream.
     ...
     3.27 coded picture: A coded representation of a picture. A coded picture may be either a coded field or a
     coded frame. Coded picture is a collective term referring to a primary coded picture or a redundant coded
     picture, but not to both together.
     ...
     3.30 coded video sequence: A sequence of access units that consists, in decoding order, of an IDR access
     unit followed by zero or more non-IDR access units including all subsequent access units up to but not
     including any subsequent IDR access unit.
     ...
     3.62 instantaneous decoding refresh (IDR) picture: A coded picture in which all slices are I or SI slices . . .
     ...
     3.75 macroblock: A 16x16 block of luma samples and two corresponding blocks of chroma samples. The
     division of a slice or a macroblock pair into macroblocks is a partitioning.
     ...
     3.103 picture parameter set: A syntax structure containing syntax elements that apply to zero or more entire
     coded pictures as determined by the pic_parameter_set_id syntax element found in each slice header.
     ...
     3.131 sequence parameter set: A syntax structure containing syntax elements that apply to zero or more
     entire coded video sequences as determined by the content of a seq_parameter_set_id syntax element found in
     the picture parameter set referred to by the pic_parameter_set_id syntax element found in each slice header.
     ...
     3.136 slice: An integer number of macroblocks or macroblock pairs ordered consecutively in the raster scan
     within a particular slice group . . .
     ...



                                                       99

         Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 99 of 146
     3.140 slice header: A part of a coded slice containing the data elements pertaining to the first or all
     macroblocks represented in the slice.
     ...

     Source: H.264 Standard at § 3.

     6.3 Spatial subdivision of pictures and slices
     This subclause specifies how a picture is partitioned into slices and macroblocks. Pictures are divided into
     slices. A slice is a sequence of macroblocks, or, when macroblock-adaptive frame/field decoding is in use, a
     sequence of macroblock pairs.
     ...

     Source: H.264 Standard at § 6.3.

     7.4.1 NAL unit semantics
     ...




     Source: H.264 Standard at § 7.4.1.

       139.     Further, the Accused Products recognize, in a decoder, a sequence parameter set

and form at least one sequence parameter pertaining to a sequence using the parameter set. As

                                                        100

           Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 100 of 146
shown below, this structure and functionality is described in the H.264 Standard, including but

not limited to § 3.131, 7.3.2.1, 7.4.2.1, and 7.4.1.2.1.

     3 Definitions
     For the purposes of this Recommendation | International Standard, the following definitions apply.
     ...
     3.131 sequence parameter set: A syntax structure containing syntax elements that apply to zero or more
     entire coded video sequences as determined by the content of a seq_parameter_set_id syntax element found in
     the picture parameter set referred to by the pic_parameter_set_id syntax element found in each slice header.

     Source: H.264 Standard at § 3.




                                                     101

        Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 101 of 146
7.3.2.1 Sequence parameter set RBSP syntax




                                     102

  Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 102 of 146
     Source: H.264 Standard at § 7.3.2.1.

       140.     Further, the Accused Products recognize, in a decoder, a picture parameter set and

form at least one first picture parameter value pertaining to a picture using the parameter set. As

shown below, this structure and functionality is described in the H.264 Standard, including but

not limited to § 3.103, 7.3.2.2, 7.4.2.2, and 7.4.1.2.1.

     3 Definitions
     For the purposes of this Recommendation | International Standard, the following definitions apply.
     ...
     3.103 picture parameter set: A syntax structure containing syntax elements that apply to zero or more entire
     coded pictures as determined by the pic_parameter_set_id syntax element found in each slice header.
     Source: H.264 Standard at § 3.


7.3.2.2 Picture Parameter set RBSP syntax




                                                      103

           Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 103 of 146
Source: H.264 Standard at § 7.3.2.2.

7.4.1.2.1 Order of sequence and picture parameter set RBSPs and their activation
NOTE 1 – The sequence and picture parameter set mechanism decouples the transmission of infrequently changing
information from the transmission of coded macroblock data. Sequence and picture parameter sets may, in some
applications, be conveyed "out-of-band" using a reliable transport mechanism.
...
A picture parameter set RBSP includes parameters that can be referred to by the coded slice NAL units or
coded slice data partition A NAL units of one or more coded pictures. Each picture parameter set RBSP is
initially considered not active at the start of the operation of the decoding process. At most one picture
parameter set RBSP is considered active at any given moment during the operation of the decoding process,
and the activation of any particular picture parameter set RBSP results in the deactivation of the previously-
active picture parameter set RBSP (if any).


                                                 104

      Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 104 of 146
     ...

     Source: H.264 Standard at § 7.4.1.2.1.


       141.     Further, the Accused Products form, in a decoder, at least one second picture

parameter value using information of a slice header, the at least one second picture parameter

value remaining unchanged at least in all slice headers of one picture. As shown below, this

structure and functionality is described in the H.264 Standard, including but not limited to §

3.140, 7.3.3 and 7.4.3.

     7.3.3 Slice header syntax




                                              105

           Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 105 of 146
Source: H.264 Standard at § 7.3.3.

3 Definitions
For the purposes of this Recommendation | International Standard, the following definitions apply.

                                                 106

   Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 106 of 146
     ...
     3.140 slice header: A part of a coded slice containing the data elements pertaining to the first or all
     macroblocks represented in the slice.
     ...
     Source: H.264 Standard at § 3.

     7.4.3 Slice header semantics
     When present, the value of the slice header syntax elements pic_parameter_set_id, frame_num,
     field_pic_flag,     bottom_field_flag,      idr_pic_id,  pic_order_cnt_lsb,     delta_pic_order_cnt_bottom,
     delta_pic_order_cnt[ 0 ], delta_pic_order_cnt[ 1 ], sp_for_switch_flag, and slice_group_change_cycle shall
     be the same in all slice headers of a coded picture.


     Source: H.264 Standard at § 7.4.3.

       142.     Further, the Accused Products use, in the decoder, the at least one second picture

parameter value in decoding. As shown below, this structure and functionality is described in the

H.264 Standard, including but not limited to § 3.140, 7.3.3 and 7.4.3.

     7.3.3 Slice header syntax




                                                     107

           Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 107 of 146
Source: H.264 Standard at § 7.3.3.

3 Definitions


                                     108

  Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 108 of 146
     For the purposes of this Recommendation | International Standard, the following definitions apply.
     ...
     3.140 slice header: A part of a coded slice containing the data elements pertaining to the first or all
     macroblocks represented in the slice.
     ...
     Source: H.264 Standard at § 3.

     7.4.3 Slice header semantics
     When present, the value of the slice header syntax elements pic_parameter_set_id, frame_num,
     field_pic_flag,     bottom_field_flag,      idr_pic_id,  pic_order_cnt_lsb,     delta_pic_order_cnt_bottom,
     delta_pic_order_cnt[ 0 ], delta_pic_order_cnt[ 1 ], sp_for_switch_flag, and slice_group_change_cycle shall
     be the same in all slice headers of a coded picture.
     Source: H.264 Standard at § 7.4.3.

       143.     Thus, as described above the Accused Products, including the Lenovo Yoga 730

15” Platinum laptop, infringe one or more claims of the ’818 Patent, including claim 6.

       144.     Lenovo encourages its users to use the Accused Products in a manner that

infringes claims of the ’818 Patent. In addition, Lenovo advertises the ability to stream video

on its products and promotes that use. See ¶¶ 71-72 above, incorporated by reference

J.     Lenovo Makes, Imports, Uses, Sells, and/or Offers for Sale Products and Services
that Infringe the ’125 Patent.

       145.     The Accused Products infringe one or more claims of the ’125 patent, including

for example, claim 1. Each of the Accused Products is compliant with the H.264 Standard. For

example, as shown below, the Lenovo Yoga 730 15” Platinum laptop (Part No. 81CU000TUS)

supports the H.264 video format. Lenovo advertises that this product uses the NVIDIA GeForce

GTX 1050 GPU:




                                                      109

           Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 109 of 146
Source: https://www.lenovo.com/us/en/laptops/yoga/700-series/Yoga-730-15/p/88YG7000965.

      146.   The NVIDIA GeForce GTX 1050 GPU supports the H.264 Standard:




                                          110

       Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 110 of 146
Source: https://developer.nvidia.com/nvidia-video-codec-sdk.


                                             111

        Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 111 of 146
        147.      Thus, for example and as shown below, the Accused Products infringe claim 1 of

the ’125 Patent by virtue of their compatibility with and practice of the H.264 Standard. For

example, the Accused Products perform a method of decoding an encoded digital video sequence

for use in a video decoding application to produce a decoded digital video sequence. As shown

below, this structure and functionality is described in the H.264 Standard, including but not

limited to § 3.

      3 Definitions
      For the purposes of this Recommendation | International Standard, the following definitions apply.
      ...
      3.14 bitstream: A sequence of bits that forms the representation of coded pictures and associated data
      forming one or more coded video sequences . . .
      ...
      3.27 coded picture: A coded representation of a picture . . .
      ...
      3.30 coded video sequence: A sequence of access units that consists, in decoding order, of an IDR access
      unit followed by zero or more non-IDR access units including all subsequent access units up to but not
      including any subsequent IDR access unit.
      ...
      3.37 decoded picture: A decoded picture is derived by decoding a coded picture . . .
      ...
      3.41 decoding process: The process specified in this Recommendation | International Standard that reads a
      bitstream and derives decoded pictures from it.
      ...
      3.47 encoding process: A process, not specified in this Recommendation | International Standard, that
      produces a bitstream conforming to this Recommendation | International Standard.

      Source: H.264 Standard at § 3.

        148.      Further, the Accused Products perform a method of decoding an encoded digital

video sequence for use in a video decoding application to produce a decoded digital video

sequence, the digital video sequence comprising a number of frames, each frame of said

sequence comprising an array of pixels divided into a plurality of blocks, each block comprising

a certain number of said pixels. As shown below, this structure and functionality is described in

the H.264 Standard, including but not limited to §§ 3 and 6.3.

      3 Definitions


                                                      112

         Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 112 of 146
     For the purposes of this Recommendation | International Standard, the following definitions apply.
     ...
     3.14 bitstream: A sequence of bits that forms the representation of coded pictures and associated data
     forming one or more coded video sequences . . .
     3.15 block: An MxN (M-column by N-row) array of samples, or an MxN array of transform coefficients.
     ...
     3.27 coded picture: A coded representation of a picture . . .
     ...
     3.30 coded video sequence: A sequence of access units that consists, in decoding order, of an IDR access
     unit followed by zero or more non-IDR access units including all subsequent access units up to but not
     including any subsequent IDR access unit.
     ...
     3.53 frame: A frame contains an array of luma samples and two corresponding arrays of chroma samples . . .
     3.54 frame macroblock: A macroblock representing samples from the two fields of a coded frame . . .
     ...
     3.75 macroblock: A 16x16 block of luma samples and two corresponding blocks of chroma samples . . .


     Source: H.264 Standard at § 3.

     6.3 Spatial subdivision of pictures and slices
     This subclause specifies how a picture is partitioned into slices and macroblocks. Pictures are divided into
     slices. A slice is a sequence of macroblocks, or, when macroblock-adaptive frame/field decoding is in use, a
     sequence of macroblock pairs.
     Each macroblock is comprised of one 16x16 luma array and, when the video format is not monochrome, two
     corresponding chroma sample arrays. When macroblock-adaptive frame/field decoding is not in use, each
     macroblock represents a spatial rectangular region of the picture. For example, a picture may be divided into
     two slices as shown in Figure 6-7.




                Figure 6-7 – A picture with 11 by 9 macroblocks that is partitioned into two slices
     Source: H.264 Standard at § 6.3.


       149.     Further, the Accused Products perform a method of decoding an encoded digital

video sequence for use in a video decoding application to produce a decoded digital video


                                                       113

           Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 113 of 146
sequence, frames of the digital video sequence encoded by applying motion compensated

prediction to blocks of pixels for producing corresponding blocks of prediction error values. As

shown below, this structure and functionality is described in the H.264 Standard, including but

not limited to §§ 3, 0.6, 7.3.5.1, 7.3.5.3, 7.4.5.1, and 8.4.

      3 Definitions
      For the purposes of this Recommendation | International Standard, the following definitions apply.
      ...
      3.15 block: An MxN (M-column by N-row) array of samples, or an MxN array of transform coefficients.
      ...
      3.41 decoding process: The process specified in this Recommendation | International Standard that reads a
      bitstream and derives decoded pictures from it.
      ...
      3.47 encoding process: A process, not specified in this Recommendation | International Standard, that
      produces a bitstream conforming to this Recommendation | International Standard.
      ...
      3.64 inter prediction: A prediction derived from decoded samples of reference pictures other than the
      current decoded picture.
      ...
      3.121 reference picture: A picture with nal_ref_idc not equal to 0. A reference picture contains samples that
      may be used for inter prediction in the decoding process of subsequent pictures in decoding order.
      ...
      3.127 residual: The decoded difference between a prediction of a sample or data element and its decoded
      value.


      Source: H.264 Standard at § 3.

      0.6 Overview of the design characteristics
      ...
      The coded representation specified in the syntax is designed to enable a high compression capability for a
      desired image quality . . . A number of techniques may be used to achieve highly efficient compression . . .
      Inter coding uses motion vectors for block-based inter prediction to exploit temporal statistical dependencies
      between different pictures . . . The prediction residual is then further compressed using a transform to remove
      spatial correlation inside the transform block before it is quantized, producing an irreversible process that
      typically discards less important visual information while forming a close approximation to the source
      samples. Finally, the motion vectors . . . are combined with the quantised transform coefficient information
      and encoded using either variable length codes or arithmetic coding.
      ...
      Source: H.264 Standard at § 0.6.



                                                       114

            Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 114 of 146
7.3.5.1 Macroblock prediction syntax


...




7.4.5.1 Macroblock prediction semantics
...
ref_idx_l0[ mbPartIdx ] when present, specifies the index in reference picture list 0 of the reference picture to
be used for prediction.
...
ref_idx_l1[ mbPartIdx ] has the same semantics as ref_idx_l0, with l0 and list 0 replaced by l1 and list 1,
respectively.
...
mvd_l0[ mbPartIdx ][ 0 ][ compIdx ] specifies the difference between a vector component to be used and its
prediction . . .
...
mvd_l1[ mbPartIdx ][ 0 ][ compIdx ] has the same semantics as mvd_l0, with l0 and L0 replaced by l1 and
L1, respectively.


7.3.5.3 Residual data syntax




                                                  115

      Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 115 of 146
Source: H.264 Standard at § 7.

8.4 Inter prediction process
This process is invoked when decoding P and B macroblock types.



                                              116

   Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 116 of 146
     Outputs of this process are Inter prediction samples for the current macroblock that are a 16x16 array predL of
     luma samples and when chroma_format_idc is not equal to 0 (monochrome) two 8x8 arrays predCr and predCb
     of chroma samples, one for each of the chroma components Cb and Cr.
     Source: H.264 Standard at § 8.4.

       150.     Further, the Accused Products perform a method of decoding an encoded digital

video sequence for use in a video decoding application to produce a decoded digital video

sequence, frames of the digital video sequence encoded by applying a transform coding

technique to said blocks of prediction error values to produce sets of transform coefficient values

representative of said blocks of prediction error values. As shown below, this structure and

functionality is described in the H.264 Standard, including but not limited to §§ 3, 0.6, and 8.5.

     3 Definitions
     For the purposes of this Recommendation | International Standard, the following definitions apply.
     ...
     3.153 transform coefficient: A scalar quantity, considered to be in a frequency domain, that is associated
     with a particular one-dimensional or two-dimensional frequency index in an inverse transform part of the
     decoding process.
     3.154 transform coefficient level: An integer quantity representing the value associated with a particular two
     dimensional frequency index in the decoding process prior to scaling for computation of a transform
     coefficient value.
     ...
     Source: H.264 Standard at § 3.

     0.6 Overview of the design characteristics
     ...
     The coded representation specified in the syntax is designed to enable a high compression capability for a
     desired image quality . . . A number of techniques may be used to achieve highly efficient compression . . .
     Inter coding uses motion vectors for block-based inter prediction to exploit temporal statistical dependencies
     between different pictures . . . The prediction residual is then further compressed using a transform to remove
     spatial correlation inside the transform block before it is quantized, producing an irreversible process that
     typically discards less important visual information while forming a close approximation to the source
     samples. Finally, the motion vectors . . . are combined with the quantised transform coefficient information
     and encoded using either variable length codes or arithmetic coding.
     ...
     Source: H.264 Standard at § 0.6.

     8.5 Transform coefficient decoding process and picture construction process prior to
     deblocking filter process
     ...


                                                      117

           Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 117 of 146
This subclause specifies transform coefficient decoding and picture construction prior to the deblocking filter
process.
...
8.5.1 Specification of transform decoding process for 4x4 luma residual blocks
This specification applies when transform_size_8x8_flag is equal to 0.
When the current macroblock prediction mode is not equal to Intra_16x16, the variable LumaLevel contains
the levels for the luma transform coefficients. For a 4x4 luma block indexed by luma4x4BlkIdx = 0..15, the
following ordered steps are specified.
1. The inverse transform coefficient scanning process as described in subclause 8.5.5 is invoked with
LumaLevel[ luma4x4BlkIdx ] as the input and the two-dimensional array c as the output.
2. The scaling and transformation process for residual 4x4 blocks as specified in subclause 8.5.10 is invoked
with c as the input and r as the output.
...
8.5.3 Specification of transform decoding process for 8x8 luma residual blocks
This specification applies when transform_size_8x8_flag is equal to 1.
The variable LumaLevel8x8[ luma8x8BlkIdx ] with luma8x8BlkIdx = 0..3 contains the levels for the luma
transform coefficients for the luma 8x8 block with index luma8x8BlkIdx.
For an 8x8 luma block indexed by luma8x8BlkIdx = 0..3, the following ordered steps are specified.
1. The inverse scanning process for 8x8 luma transform coefficients as described in subclause 8.5.6 is
invoked with LumaLevel8x8[ luma8x8BlkIdx ] as the input and the two-dimensional array c as the output.
2. The scaling and transformation process for residual 8x8 blocks as specified in subclause 8.5.11 is invoked
with c as the input and r as the output.
...
8.5.10 Scaling and transformation process for residual 4x4 blocks
Input to this process is a 4x4 array c with elements cij which is either an array relating to a residual block of
the luma component or an array relating to a residual block of a chroma component.
Outputs of this process are residual sample values as 4x4 array r with elements rij.
...
The transform process shall convert the block of scaled transform coefficients to a block of output samples in
a manner mathematically equivalent to the following.
...
8.5.11 Scaling and transformation process for residual 8x8 luma blocks
Input to this process is an 8x8 array c with elements cij which is an array relating to an 8x8 residual block of
the luma component.
Outputs of this process are residual sample values as 8x8 array r with elements rij.
...
The transform process shall convert the block of scaled transform coefficients to a block of output samples in
a manner mathematically equivalent to the following.
...
Source: H.264 Standard at § 8.5.


                                                  118

      Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 118 of 146
       151.      Further, the Accused Products perform a method of decoding an encoded digital

video sequence for use in a video decoding application to produce a decoded digital video

sequence, frames of the digital video sequence encoded by applying a level of quantization to

said sets of transform coefficient values to yield sets of quantized transform coefficient values

representative of said blocks of prediction error values. As shown below, this structure and

functionality is described in the H.264 Standard, including but not limited to §§ 3 and 8.5.

     3 Definitions
     For the purposes of this Recommendation | International Standard, the following definitions apply.
     ...
     3.111 quantisation parameter: A variable used by the decoding process for scaling of transform coefficient
     levels.
     ...
     3.153 transform coefficient: A scalar quantity, considered to be in a frequency domain, that is associated
     with a particular one-dimensional or two-dimensional frequency index in an inverse transform part of the
     decoding process.
     3.154 transform coefficient level: An integer quantity representing the value associated with a particular two
     dimensional frequency index in the decoding process prior to scaling for computation of a transform
     coefficient value.
     Source: H.264 Standard at § 3.

     8.5.10 Scaling and transformation process for residual 4x4 blocks
     Input to this process is a 4x4 array c with elements cij which is either an array relating to a residual block of
     the luma component or an array relating to a residual block of a chroma component.
     Outputs of this process are residual sample values as 4x4 array r with elements rij.
     ...
     The variable qP is derived as follows.
     – If the input array c relates to a luma residual block and sMbFlag is equal to 0
     qP = QP'Y                                                             (8-334)
     – Otherwise, if the input array c relates to a luma residual block and sMbFlag is equal to 1
     qP = QSY                                                              (8-335)
     – Otherwise, if the input array c relates to a chroma residual block and sMbFlag is equal to 0
     qP = QP'C                                                             (8-336)
     – Otherwise (the input array c relates to a chroma residual block and sMbFlag is equal to 1),
     qP = QSC                                                              (8-337)
     Scaling of 4x4 block transform coefficient levels cij proceeds as follows.



                                                       119

           Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 119 of 146
     – If all of the following conditions are true
     – i is equal to 0
     – j is equal to 0
     – c relates to a luma residual block coded using Intra_16x16 prediction mode or c relates to a chroma residual
     block
     the variable d00 is derived by
     d00 = c00                                                                   (8-338)
     – Otherwise, the following applies.
     – If qP is greater than or equal to 24, the scaled result is derived as follows
     dij = (cij * LevelScale(qP % 6, i, j)) << (qP / 6 – 4), with i,j = 0..3 except as noted above
     (8-339)
     – Otherwise (qP is less than 24), the scaled result is derived as follows
     d (c * LevelScale(qP % 6, i, j) 23-qP/6 ) >> (4 qP / 6), with i, j 0..3 except as noted above
     (8-340)
     ...
     8.5.11 Scaling and transformation process for residual 8x8 luma blocks
     Input to this process is an 8x8 array c with elements cij which is an array relating to an 8x8 residual block of
     the luma component.
     Outputs of this process are residual sample values as 8x8 array r with elements rij.
     ...
     The scaling process for 8x8 block transform coefficient levels cij proceeds as follows.
     – If QP'Y is greater than or equal to 36, the scaled result is derived as
     dij = (cij * LevelScale8x8(QP'Y % 6, i, j)) << (QP'Y / 6 – 6),
     with i,j = 0..7                                                             (8-359)
     – Otherwise (QP'Y is less than 36), the scaled result is derived as
     dij = (cij * LevelScale8x8(QP'Y % 6, i, j)) + 25-QP'Y/6 ) >> (6 – QP'Y /6), with i,j = 0..7
     (8-360)
     ...
     Source: H.264 Standard at § 8.5.

       152.      Further, the Accused Products perform a method of decoding an encoded digital

video sequence for use in a video decoding application to produce a decoded digital video

sequence, frames of the digital video sequence encoded by applying a level of quantization to

said sets of transform coefficient values to yield sets of quantized transform coefficient values

representative of said blocks of prediction error values, wherein an indication of said level of


                                                         120

           Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 120 of 146
quantization is provided in the encoded bit-stream including the encoded digital video sequence.

As shown in the limitation above and the evidence below, this structure and functionality is

described in the H.264 Standard, including but not limited to §§ 3, 8.5, 7.3.2.2, 7.4.1.2.1, 7.4.2.2,

7.3.3, 7.4.3, 7.3.5, and 7.4.5.

      7.3.2.2 Picture parameter set RBSP syntax




      ...




      ...
      7.4.1.2.1 Order of sequence and picture parameter set RBSPs and their activation
            NOTE 1 – The sequence and picture parameter set mechanism decouples the transmission of infrequently changing
            information from the transmission of coded macroblock data . . .
      A picture parameter set RBSP includes parameters that can be referred to by the coded slice NAL units or
      coded slice data partition A NAL units of one or more coded pictures . . .
      ...
      7.4.2.2 Picture parameter set RBSP semantics
      ...
      pic_init_qp_minus26 specifies the initial value minus 26 of SliceQPY for each slice. The initial value is
      modified at the slice layer when a non-zero value of slice_qp_delta is decoded, and is modified further when
      a non-zero value of mb_qp_delta is decoded at the macroblock layer. The value of pic_init_qp_minus26 shall
      be in the range of -(26 + QpBdOffsetY) to +25, inclusive.
      7.3.3 Slice header syntax
      ...




      ...

                                                          121

         Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 121 of 146
...
7.4.3 Slice header semantics
...
slice_qp_delta specifies the initial value of QPY to be used for all the macroblocks in the slice until modified
by the value of mb_qp_delta in the macroblock layer. The initial QPY quantisation parameter for the slice is
computed as:
       SliceQPY = 26 + pic_init_qp_minus26 + slice_qp_delta                   (7-27)
...
7.3.5 Macroblock layer syntax
...




...




7.4.5 Macroblock layer semantics
...
mb_qp_delta can change the value of QPY in the macroblock layer. The decoded value of mb_qp_delta shall
be in the range of –(26 + QpBdOffsetY / 2) to +(25 + QpBdOffsetY / 2), inclusive. mb_qp_delta shall be
inferred to be equal to 0 when it is not present for any macroblock (including P_Skip and B_Skip macroblock
types).
The value of QPY is derived as
       QPY = ((QPY,PREV + mb_qp_delta + 52 + 2 * QpBdOffsetY) % (52 + QpBdOffsetY)) – QpBdOffsetY
       (7-34)
where QPY,PREV is the luma quantisation parameter, QPY, of the previous macroblock in decoding order in the
current slice. For the first macroblock in the slice QPY,PREV is initially set equal to SliceQPY derived in
Equation 7-27 at the start of each slice.
The value of QP'Y is derived as


                                                  122

  Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 122 of 146
             QP'Y = QPY + QpBdOffsetY                                             (7-35)


     Source: H.264 Standard at § 7.

       153.     Further, the Accused Products perform a method of decoding an encoded digital

video sequence for use in a video decoding application to produce a decoded digital video

sequence, said decoding method comprising selecting a default level of inverse quantization for

use in decoding of the encoded digital video sequence to inverse quantize the sets of quantized

transform coefficient values, said default level selected based on the indication of said level of

quantization provided in the encoded bit-stream. As shown in the limitation above and the

evidence below, this structure and functionality is described in the H.264 Standard, including but

not limited to §§ 3, 7.3.2.2, and 7.4.2.2.

      3 Definitions
      For the purposes of this Recommendation | International Standard, the following definitions apply.
      ...
      3.103 picture parameter set: A syntax structure containing syntax elements that apply to zero or more entire
      coded pictures as determined by the pic_parameter_set_id syntax element found in each slice header.
      ...
     Source: H.264 Standard at § 3.

      7.3.2.2 Picture parameter set RBSP syntax




      ...




      ...

                                                      123

        Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 123 of 146
      7.4.2.2 Picture parameter set RBSP semantics
      ...
      pic_init_qp_minus26 specifies the initial value minus 26 of SliceQPY for each slice. The initial value is
      modified at the slice layer when a non-zero value of slice_qp_delta is decoded, and is modified further when
      a non-zero value of mb_qp_delta is decoded at the macroblock layer. The value of pic_init_qp_minus26 shall
      be in the range of -(26 + QpBdOffsetY ) to +25, inclusive.
      ...
     Source: H.264 Standard at § 7.

          154.   Thus, as described above the Accused Products, including the Lenovo Yoga 730

15” Platinum laptop, infringe one or more claims of the ’125 Patent, including claim 6.

          155.   Lenovo encourages its users to use the Accused Products in a manner that

infringes claims of the ’125 Patent. In addition, Lenovo advertises the ability to stream video

on its products and promotes that use. See ¶¶ 71-72 above, incorporated by reference.


                 COUNT I: PATENT INFRINGEMENT OF THE ‘808 PATENT

          156.   Nokia incorporates by reference the preceding paragraphs as though fully set forth

herein.

          157.   Lenovo infringes, contributes to the infringement of, and/or induces infringement

of the ’808 Patent by making, using, selling, offering for sale, and/or importing into the United

States the Accused Products that are covered by one or more claims of the ’808 Patent.

          158.   The Accused Products directly infringe one or more claims of the ’808 Patent.

Lenovo makes, uses, sells, offers for sale, and/or imports, in this District and elsewhere in the

United States these devices and thus directly infringes claims of the ’808 Patent.

          159.   Lenovo has had knowledge and notice of the ’808 Patent at least as of March 18,

2019, by virtue of Nokia providing the ’808 Patent to Lenovo. Lenovo has been involved in

licensing discussions with Nokia regarding Nokia’s patent portfolio, which includes the ’808

Patent.


                                                      124

          Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 124 of 146
       160.    Lenovo indirectly infringes claims of the ’808 Patent, as provided in 35 U.S.C.

§ 271(b), by inducing infringement by others, such as Lenovo’s customers and end-users, in this

District and elsewhere in the United States. For example, Lenovo’s customers and end-users

directly infringe through their use of the inventions claimed in the ’808 Patent. Lenovo induces

this direct infringement through its affirmative acts of manufacturing, selling, distributing, and/or

otherwise making available the Accused Products, and providing instructions, documentation,

and other information to customers and end users suggesting they use the Accused Products in an

infringing manner, including in-store technical support, online technical support, marketing,

product manuals, advertisements, online documentation, developer information, and API

documentation. As a result of Lenovo’s inducement, Lenovo’s customers and end users use the

Accused Products in the way Lenovo intends and directly infringe the ’808 Patent. Lenovo has

performed and continues to perform these affirmative acts with knowledge of the ’808 Patent and

with the intent, or willful blindness, that the induced acts directly infringe the ’808 Patent.

       161.    Lenovo also indirectly infringes claims of the ’808 Patent, as provided by 35

U.S.C. § 271(c), by contributing to direct infringement committed by others, such as customers

and end-users, in this District and elsewhere in the United States. Lenovo’s affirmative acts of

selling and offering to sell, in this District and elsewhere in the United States, the Accused

Products and causing the Accused Products to be manufactured, used, sold, and offered for sale,

contribute to Lenovo’s customers and end-users use of the Accused Products, such that the ’808

Patent is directly infringed. The accused components within the Accused Products are material to

the invention of the ’808 Patent, are not staple articles or commodities of commerce, have no

substantial non-infringing uses, and are known by Lenovo to be especially made or especially

adapted for use in infringement of the ’808 Patent. Lenovo has performed and continues to



                                                 125

        Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 125 of 146
perform these affirmative acts with knowledge of the ’808 Patent and with intent, or willful

blindness, that they cause the direct infringement of the ’808 Patent.

          162.   Lenovo’s infringement of the ’808 Patent has damaged and will continue to

damage Nokia.


                 COUNT II: PATENT INFRINGEMENT OF THE ’469 PATENT

          163.   Nokia incorporates by reference the preceding paragraphs as though fully set forth

herein.

          164.   Lenovo infringes, contributes to the infringement of, and/or induces infringement

of the ’469 Patent by making, using, selling, offering for sale, and/or importing into the United

States the Accused Products that are covered by one or more claims of the ’469 Patent.

          165.   The Accused Products directly infringe one or more claims of the ’469 Patent.

Lenovo makes, uses, sells, offers for sale, and/or imports, in this District and elsewhere in the

United States, these devices and thus directly infringes claims of the ’469 Patent.

          166.   Lenovo has had knowledge and notice of the ’469 Patent at least as of March 18,

2019, by virtue of Nokia providing the ’469 Patent to Lenovo. Lenovo has been involved in

licensing discussions with Nokia regarding Nokia’s patent portfolio, which includes the ’469

Patent.

          167.   Lenovo indirectly infringes claims of the ’469 Patent, as provided in 35 U.S.C.

§ 271(b), by inducing infringement by others, such as Lenovo’s customers and end-users, in this

District and elsewhere in the United States. For example, Lenovo’s customers and end-users

directly infringe through their use of the inventions claimed in the ’469 Patent. Lenovo induces

this direct infringement through its affirmative acts of manufacturing, selling, distributing, and/or

otherwise making available the Accused Products, and providing instructions, documentation,


                                                126

          Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 126 of 146
and other information to customers and end users suggesting they use the Accused Products in an

infringing manner, including in-store technical support, online technical support, marketing,

product manuals, advertisements, online documentation, developer information, and API

documentation. As a result of Lenovo’s inducement, Lenovo’s customers and end users use the

Accused Products in the way Lenovo intends and directly infringe the ’469 Patent. Lenovo has

performed and continues to perform these affirmative acts with knowledge of the ’469 Patent and

with the intent, or willful blindness, that the induced acts directly infringe the ’469 Patent.

       168.    Lenovo also indirectly infringes claims of the ’469 Patent, as provided by 35

U.S.C. § 271(c), by contributing to direct infringement committed by others, such as customers

and end-users, in this District and elsewhere in the United States. Lenovo’s affirmative acts of

selling and offering to sell, in this District and elsewhere in the United States, the Accused

Products and causing the Accused Products to be manufactured, used, sold, and offered for sale,

contribute to Lenovo’s customers and end-users use of the Accused Products, such that the ’469

Patent is directly infringed. The accused components within the Accused Products are material to

the invention of the ’469 Patent, are not staple articles or commodities of commerce, have no

substantial non-infringing uses, and are known by Lenovo to be especially made or especially

adapted for use in infringement of the ’469 Patent. Lenovo has performed and continues to

perform these affirmative acts with knowledge of the ’469 Patent and with intent, or willful

blindness, that they cause the direct infringement of the ’469 Patent.

       169.    Lenovo’s infringement of the ’469 Patent has damaged and will continue to

damage Nokia.


              COUNT III: PATENT INFRINGEMENT OF THE ’599 PATENT

       170.    Nokia incorporates by reference the preceding paragraphs as though fully set forth


                                                 127

        Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 127 of 146
herein.

          171.   Lenovo infringes, contributes to the infringement of, and/or induces infringement

of the ’599 Patent by making, using, selling, offering for sale, and/or importing into the United

States the Accused Products that are covered by one or more claims of the ’599 Patent.

          172.   The Accused Products directly infringe one or more claims of the ’599 Patent.

Lenovo makes, uses, sells, offers for sale, and/or imports, in this District and elsewhere in the

United States these devices and thus directly infringes claims of the ’599 Patent.

          173.   Lenovo has had knowledge and notice of the ’599 Patent at least as of March 18,

2019, by virtue of Nokia providing the ’599 Patent to Lenovo. Lenovo has been involved in

licensing discussions with Nokia regarding Nokia’s patent portfolio, which includes the ’599

Patent.

          174.   Lenovo indirectly infringes claims of the ’599 Patent, as provided in 35 U.S.C.

§ 271(b), by inducing infringement by others, such as Lenovo’s customers and end-users, in this

District and elsewhere in the United States. For example, Lenovo’s customers and end-users

directly infringe through their use of the inventions claimed in the ’599 Patent. Lenovo induces

this direct infringement through its affirmative acts of manufacturing, selling, distributing, and/or

otherwise making available the Accused Products, and providing instructions, documentation,

and other information to customers and end users suggesting they use the Accused Products in an

infringing manner, including in-store technical support, online technical support, marketing,

product manuals, advertisements, online documentation, developer information, and API

documentation. As a result of Lenovo’s inducement, Lenovo’s customers and end users use the

Accused Products in the way Lenovo intends and directly infringe the ’599 Patent. Lenovo has

performed and continues to perform these affirmative acts with knowledge of the ’599 Patent and



                                                128

          Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 128 of 146
with the intent, or willful blindness, that the induced acts directly infringe the ’599 Patent.

          175.    Lenovo also indirectly infringes claims of the ’599 Patent, as provided by 35

U.S.C. § 271(c), by contributing to direct infringement committed by others, such as customers

and end-users, in this District and elsewhere in the United States. Lenovo’s affirmative acts of

selling and offering to sell, in this District and elsewhere in the United States, the Accused

Products and causing the Accused Products to be manufactured, used, sold, and offered for sale,

contribute to Lenovo’s customers and end-users use of the Accused Products, such that the ’599

Patent is directly infringed. The accused components within the Accused Products are material to

the invention of the ’599 Patent, are not staple articles or commodities of commerce, have no

substantial non-infringing uses, and are known by Lenovo to be especially made or especially

adapted for use in infringement of the ’599 Patent. Lenovo has performed and continues to

perform these affirmative acts with knowledge of the ’599 Patent and with intent, or willful

blindness, that they cause the direct infringement of the ’599 Patent.

          176.    Lenovo’s infringement of the ’599 Patent has damaged and will continue to

damage Nokia.


                 COUNT IV: PATENT INFRINGEMENT OF THE ’273 PATENT

          177.    Nokia incorporates by reference the preceding paragraphs as though fully set forth

herein.

          178.    Lenovo infringes, contributes to the infringement of, and/or induces infringement

of the ’273 Patent by making, using, selling, offering for sale, and/or importing into the United

States the Accused Products that are covered by one or more claims of the ’273 Patent.

          179.    The Accused Products directly infringe one or more claims of the ’273 Patent.

Lenovo makes, uses, sells, offers for sale, and/or imports, in this District and elsewhere in the


                                                 129

          Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 129 of 146
United States these devices and thus directly infringes claims of the ’273 Patent.

          180.   Lenovo has had knowledge and notice of the ’273 Patent at least as of March 18,

2019, by virtue of Nokia providing the ’273 Patent to Lenovo. Lenovo has been involved

in licensing discussions with Nokia regarding Nokia’s patent portfolio, which includes the ’273

Patent.

          181.   Lenovo indirectly infringes claims of the ’273 Patent, as provided in 35 U.S.C.

§ 271(b), by inducing infringement by others, such as Lenovo’s customers and end-users, in this

District and elsewhere in the United States. For example, Lenovo’s customers and end-users

directly infringe through their use of the inventions claimed in the ’273 Patent. Lenovo induces

this direct infringement through its affirmative acts of manufacturing, selling, distributing, and/or

otherwise making available the Accused Products, and providing instructions, documentation,

and other information to customers and end users suggesting they use the Accused Products in an

infringing manner, including in-store technical support, online technical support, marketing,

product manuals, advertisements, online documentation, developer information, and API

documentation. As a result of Lenovo’s inducement, Lenovo’s customers and end users use the

Accused Products in the way Lenovo intends and directly infringe the ’273 Patent. Lenovo has

performed and continues to perform these affirmative acts with knowledge of the ’273 Patent and

with the intent, or willful blindness, that the induced acts directly infringe the ’273 Patent.

          182.   Lenovo also indirectly infringes claims of the ’273 Patent, as provided by 35

U.S.C. § 271(c), by contributing to direct infringement committed by others, such as customers

and end-users, in this District and elsewhere in the United States. Lenovo’s affirmative acts of

selling and offering to sell, in this District and elsewhere in the United States, the Accused

Products and causing the Accused Products to be manufactured, used, sold, and offered for sale,



                                                 130

          Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 130 of 146
contribute to Lenovo’s customers and end-users use of the Accused Products, such that the ’273

Patent is directly infringed. The accused components within the Accused Products are material to

the invention of the ’273 Patent, are not staple articles or commodities of commerce, have no

substantial non-infringing uses, and are known by Lenovo to be especially made or especially

adapted for use in infringement of the ’273 Patent. Lenovo has performed and continues to

perform these affirmative acts with knowledge of the ’273 Patent and with intent, or willful

blindness, that they cause the direct infringement of the ’273 Patent.

          183.   Lenovo’s infringement of the ’273 Patent has damaged and will continue to

damage Nokia.


                 COUNT V: PATENT INFRINGEMENT OF THE ’764 PATENT

          184.   Nokia incorporates by reference the preceding paragraphs as though fully set forth

herein.

          185.   Lenovo infringes, contributes to the infringement of, and/or induces infringement

of the ’764 Patent by making, using, selling, offering for sale, and/or importing into the United

States the Accused Products that are covered by one or more claims of the ’764 Patent.

          186.   The Accused Products directly infringe one or more claims of the ’764 Patent.

Lenovo makes, uses, sells, offers for sale, and/or imports, in this District and elsewhere in the

United States these devices and thus directly infringes claims of the ’764 Patent.

          187.   Lenovo has had knowledge and notice of the ’764 Patent at least as of March 18,

2019, by virtue of Nokia providing the ’764 Patent to Lenovo. Lenovo has been involved in

licensing discussions with Nokia regarding Nokia’s patent portfolio, which includes the ’764

Patent.

          188.   Lenovo indirectly infringes claims of the ’764 Patent, as provided in 35 U.S.C.


                                                131

          Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 131 of 146
§ 271(b), by inducing infringement by others, such as Lenovo’s customers and end-users, in this

District and elsewhere in the United States. For example, Lenovo’s customers and end-users

directly infringe through their use of the inventions claimed in the ’764 Patent. Lenovo induces

this direct infringement through its affirmative acts of manufacturing, selling, distributing, and/or

otherwise making available the Accused Products, and providing instructions, documentation,

and other information to customers and end users suggesting they use the Accused Products in an

infringing manner, including in-store technical support, online technical support, marketing,

product manuals, advertisements, online documentation, developer information, and API

documentation. As a result of Lenovo’s inducement, Lenovo’s customers and end users use the

Accused Products in the way Lenovo intends and directly infringe the ’764 Patent. Lenovo has

performed and continues to perform these affirmative acts with knowledge of the ’764 Patent and

with the intent, or willful blindness, that the induced acts directly infringe the ’764 Patent.

       189.    Lenovo also indirectly infringes claims of the ’764 Patent, as provided by 35

U.S.C. § 271(c), by contributing to direct infringement committed by others, such as customers

and end-users, in this District and elsewhere in the United States. Lenovo’s affirmative acts of

selling and offering to sell, in this District and elsewhere in the United States, the Accused

Products and causing the Accused Products to be manufactured, used, sold, and offered for sale,

contribute to Lenovo’s customers and end-users use of the Accused Products, such that the ’764

Patent is directly infringed. The accused components within the Accused Products are material to

the invention of the ’764 Patent, are not staple articles or commodities of commerce, have no

substantial non-infringing uses, and are known by Lenovo to be especially made or especially

adapted for use in infringement of the ’764 Patent. Lenovo has performed and continues to

perform these affirmative acts with knowledge of the ’764 Patent and with intent, or willful



                                                 132

        Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 132 of 146
blindness, that they cause the direct infringement of the ’764 Patent.

          190.    Lenovo’s infringement of the ’764 Patent has damaged and will continue to

damage Nokia.


                 COUNT VI: PATENT INFRINGEMENT OF THE ’005 PATENT

          191.    Nokia incorporates by reference the preceding paragraphs as though fully set forth

herein.

          192.    Lenovo infringes, contributes to the infringement of, and/or induces infringement

of the ’005 Patent by making, using, selling, offering for sale, and/or importing into the United

States the Accused Products that are covered by one or more claims of the ’005 Patent.

          193.    The Accused Products directly infringe one or more claims of the ’005 Patent.

Lenovo makes, uses, sells, offers for sale, and/or imports, in this District and elsewhere in the

United States these devices and thus directly infringes claims of the ’005 Patent.

          194.    Lenovo has had knowledge and notice of the ’005 Patent at least as of March 18,

2019, by virtue of Nokia providing the ’005 Patent to Lenovo. Lenovo has been involved in

licensing discussions with Nokia regarding Nokia’s patent portfolio, which includes the ’005

Patent.

          195.    Lenovo indirectly infringes claims of the ’005 Patent, as provided in 35 U.S.C.

§ 271(b), by inducing infringement by others, such as Lenovo’s customers and end-users, in this

District and elsewhere in the United States. For example, Lenovo’s customers and end-users

directly infringe through their use of the inventions claimed in the ’005 Patent. Lenovo induces

this direct infringement through its affirmative acts of manufacturing, selling, distributing, and/or

otherwise making available the Accused Products, and providing instructions, documentation,

and other information to customers and end users suggesting they use the Accused Products in an


                                                 133

          Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 133 of 146
infringing manner, including in-store technical support, online technical support, marketing,

product manuals, advertisements, online documentation, developer information, and API

documentation. As a result of Lenovo’s inducement, Lenovo’s customers and end users use the

Accused Products in the way Lenovo intends and directly infringe the ’005 Patent. Lenovo has

performed and continues to perform these affirmative acts with knowledge of the ’005 Patent and

with the intent, or willful blindness, that the induced acts directly infringe the ’005 Patent.

          196.    Lenovo also indirectly infringes claims of the ’005 Patent, as provided by 35

U.S.C. § 271(c), by contributing to direct infringement committed by others, such as customers

and end-users, in this District and elsewhere in the United States. Lenovo’s affirmative acts of

selling and offering to sell, in this District and elsewhere in the United States, the Accused

Products and causing the Accused Products to be manufactured, used, sold, and offered for sale,

contribute to Lenovo’s customers and end-users use of the Accused Products, such that the ’005

Patent is directly infringed. The accused components within the Accused Products are material to

the invention of the ’005 Patent, are not staple articles or commodities of commerce, have no

substantial non-infringing uses, and are known by Lenovo to be especially made or especially

adapted for use in infringement of the ’005 Patent. Lenovo has performed and continues to

perform these affirmative acts with knowledge of the ’005 Patent and with intent, or willful

blindness, that they cause the direct infringement of the ’005 Patent.

          197.    Lenovo’s infringement of the ’005 Patent has damaged and will continue to

damage Nokia.


                 COUNT VII: PATENT INFRINGEMENT OF THE ’701 PATENT

          198.    Nokia incorporates by reference the preceding paragraphs as though fully set forth

herein.


                                                 134

          Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 134 of 146
       199.    Lenovo infringes, contributes to the infringement of, and/or induces infringement

of the ’701 Patent by making, using, selling, offering for sale, and/or importing into the United

States the Accused Products that are covered by one or more claims of the ’701 Patent.

       200.    The Accused Products directly infringe one or more claims of the ’701 Patent.

Lenovo makes, uses, sells, offers for sale, and/or imports, in this District and elsewhere in the

United States these devices and thus directly infringes claims of the ’701 Patent.

       201.    Lenovo has had knowledge and notice of the ’701 Patent at least as of the date of

this complaint. Lenovo indirectly infringes claims of the ’701 Patent, as provided in 35 U.S.C.

§ 271(b), by inducing infringement by others, such as Lenovo’s customers and end-users, in this

District and elsewhere in the United States. For example, Lenovo’s customers and end-users

directly infringe through their use of the inventions claimed in the ’701 Patent. Lenovo induces

this direct infringement through its affirmative acts of manufacturing, selling, distributing, and/or

otherwise making available the Accused Products, and providing instructions, documentation,

and other information to customers and end users suggesting they use the Accused Products in

an infringing manner, including in-store technical support, online technical support, marketing,

product manuals, advertisements, online documentation, developer information, and API

documentation. As a result of Lenovo’s inducement, Lenovo’s customers and end users use the

Accused Products in the way Lenovo intends and directly infringe the ’701 Patent. Lenovo has

performed and continues to perform these affirmative acts with knowledge of the ’701 Patent and

with the intent, or willful blindness, that the induced acts directly infringe the ’701 Patent.

       202.    Lenovo also indirectly infringes claims of the ’701 Patent, as provided by 35

U.S.C. § 271(c), by contributing to direct infringement committed by others, such as customers

and end-users, in this District and elsewhere in the United States. Lenovo’s affirmative acts of



                                                 135

        Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 135 of 146
selling and offering to sell, in this District and elsewhere in the United States, the Accused

Products and causing the Accused Products to be manufactured, used, sold, and offered for sale,

contribute to Lenovo’s customers and end-users use of the Accused Products, such that the ’701

Patent is directly infringed. The accused components within the Accused Products are material to

the invention of the ’701 Patent, are not staple articles or commodities of commerce, have no

substantial non-infringing uses, and are known by Lenovo to be especially made or especially

adapted for use in infringement of the ’701 Patent. Lenovo has performed and continues to

perform these affirmative acts with knowledge of the ’701 Patent and with intent, or willful

blindness, that they cause the direct infringement of the ’701 Patent.

          203.    Lenovo’s infringement of the ’701 Patent has damaged and will continue to

damage Nokia.


                 COUNT VIII: PATENT INFRINGEMENT OF THE ’891 PATENT

          204.    Nokia incorporates by reference the preceding paragraphs as though fully set forth

herein.

          205.    Lenovo infringes, contributes to the infringement of, and/or induces infringement

of the ’891 Patent by making, using, selling, offering for sale, and/or importing into the United

States the Accused Products that are covered by one or more claims of the ’891 Patent.

          206.    The Accused Products directly infringe one or more claims of the ’891 Patent.

Lenovo makes, uses, sells, offers for sale, and/or imports, in this District and elsewhere in the

United States these devices and thus directly infringes claims of the ’891 Patent.

          207.    Lenovo has had knowledge and notice of the ’891 Patent at least as of March 18,

2019, by virtue of Nokia providing the ’891 Patent to Lenovo. Lenovo has been involved in

licensing discussions with Nokia regarding Nokia’s patent portfolio, which includes the ’891


                                                 136

          Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 136 of 146
Patent.

          208.   Lenovo indirectly infringes claims of the ’891 Patent, as provided in 35 U.S.C.

§ 271(b), by inducing infringement by others, such as Lenovo’s customers and end-users, in this

District and elsewhere in the United States. For example, Lenovo’s customers and end-users

directly infringe through their use of the inventions claimed in the ’891 Patent. Lenovo induces

this direct infringement through its affirmative acts of manufacturing, selling, distributing, and/or

otherwise making available the Accused Products, and providing instructions, documentation,

and other information to customers and end users suggesting they use the Accused Products in an

infringing manner, including in-store technical support, online technical support, marketing,

product manuals, advertisements, online documentation, developer information, and API

documentation. As a result of Lenovo’s inducement, Lenovo’s customers and end users use the

Accused Products in the way Lenovo intends and directly infringe the ’891 Patent. Lenovo has

performed and continues to perform these affirmative acts with knowledge of the ’891 Patent and

with the intent, or willful blindness, that the induced acts directly infringe the ’891 Patent.

          209.   Lenovo also indirectly infringes claims of the ’891 Patent, as provided by 35

U.S.C. § 271(c), by contributing to direct infringement committed by others, such as customers

and end-users, in this District and elsewhere in the United States. Lenovo’s affirmative acts of

selling and offering to sell, in this District and elsewhere in the United States, the Accused

Products and causing the Accused Products to be manufactured, used, sold, and offered for sale,

contribute to Lenovo’s customers and end-users use of the Accused Products, such that the ’891

Patent is directly infringed. The accused components within the Accused Products are material to

the invention of the ’891 Patent, are not staple articles or commodities of commerce, have no

substantial non-infringing uses, and are known by Lenovo to be especially made or especially



                                                 137

          Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 137 of 146
adapted for use in infringement of the ’891 Patent. Lenovo has performed and continues to

perform these affirmative acts with knowledge of the ’891 Patent and with intent, or willful

blindness, that they cause the direct infringement of the ’891 Patent.

          210.    Lenovo’s infringement of the ’891 Patent has damaged and will continue to

damage Nokia.


                 COUNT IX: PATENT INFRINGEMENT OF THE ’818 PATENT

          211.    Nokia incorporates by reference the preceding paragraphs as though fully set forth

herein.

          212.    Lenovo infringes, contributes to the infringement of, and/or induces infringement

of the ’818 Patent by making, using, selling, offering for sale, and/or importing into the United

States the Accused Products that are covered by one or more claims of the ’818 Patent.

          213.    The Accused Products directly infringe one or more claims of the ’818 Patent.

Lenovo makes, uses, sells, offers for sale, and/or imports, in this District and elsewhere in the

United States these devices and thus directly infringes claims of the ’818 Patent.

          214.    Lenovo has had knowledge and notice of the ’818 Patent at least as of March 18,

2019, by virtue of Nokia providing the ’818 Patent to Lenovo. Lenovo has been involved in

licensing discussions with Nokia regarding Nokia’s patent portfolio, which includes the ’818

Patent.

          215.    Lenovo indirectly infringes claims of the ’818 Patent, as provided in 35 U.S.C.

§ 271(b), by inducing infringement by others, such as Lenovo’s customers and end-users, in this

District and elsewhere in the United States. For example, Lenovo’s customers and end-users

directly infringe through their use of the inventions claimed in the ’818 Patent. Lenovo induces

this direct infringement through its affirmative acts of manufacturing, selling, distributing, and/or


                                                 138

          Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 138 of 146
otherwise making available the Accused Products, and providing instructions, documentation,

and other information to customers and end users suggesting they use the Accused Products in an

infringing manner, including in-store technical support, online technical support, marketing,

product manuals, advertisements, online documentation, developer information, and API

documentation. As a result of Lenovo’s inducement, Lenovo’s customers and end users use the

Accused Products in the way Lenovo intends and directly infringe the ’818 Patent. Lenovo has

performed and continues to perform these affirmative acts with knowledge of the ’818 Patent and

with the intent, or willful blindness, that the induced acts directly infringe the ’818 Patent.

       216.    Lenovo also indirectly infringes claims of the ’818 Patent, as provided by 35

U.S.C. § 271(c), by contributing to direct infringement committed by others, such as customers

and end-users, in this District and elsewhere in the United States. Lenovo’s affirmative acts of

selling and offering to sell, in this District and elsewhere in the United States, the Accused

Products and causing the Accused Products to be manufactured, used, sold, and offered for sale,

contribute to Lenovo’s customers and end-users use of the Accused Products, such that the ’818

Patent is directly infringed. The accused components within the Accused Products are material to

the invention of the ’818 Patent, are not staple articles or commodities of commerce, have no

substantial non-infringing uses, and are known by Lenovo to be especially made or especially

adapted for use in infringement of the ’818 Patent. Lenovo has performed and continues to

perform these affirmative acts with knowledge of the ’818 Patent and with intent, or willful

blindness, that they cause the direct infringement of the ’818 Patent.

       217.    Lenovo’s infringement of the ’818 Patent has damaged and will continue to

damage Nokia.




                                                 139

        Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 139 of 146
                 COUNT X: PATENT INFRINGEMENT OF THE ’125 PATENT

          218.   Nokia incorporates by reference the preceding paragraphs as though fully set forth

herein.

          219.   Lenovo infringes, contributes to the infringement of, and/or induces infringement

of the ’125 Patent by making, using, selling, offering for sale, and/or importing into the United

States the Accused Products that are covered by one or more claims of the ’125 Patent.

          220.   The Accused Products directly infringe one or more claims of the ’125 Patent.

Lenovo makes, uses, sells, offers for sale, and/or imports, in this District and elsewhere in the

United States these devices and thus directly infringes claims of the ’125 Patent.

          221.   Lenovo has had knowledge and notice of the ’125 Patent at least as of March 18,

2019, by virtue of Nokia presenting the ’125 Patent to Lenovo. Lenovo has been involved in

licensing discussions with Nokia regarding Nokia’s patent portfolio, which includes the ’125

Patent.

          222.   Lenovo indirectly infringes claims of the ’125 Patent, as provided in 35 U.S.C.

§ 271(b), by inducing infringement by others, such as Lenovo’s customers and end-users, in this

District and elsewhere in the United States. For example, Lenovo’s customers and end-users

directly infringe through their use of the inventions claimed in the ’125 Patent. Lenovo induces

this direct infringement through its affirmative acts of manufacturing, selling, distributing, and/or

otherwise making available the Accused Products, and providing instructions, documentation,

and other information to customers and end users suggesting they use the Accused Products in an

infringing manner, including in-store technical support, online technical support, marketing,

product manuals, advertisements, online documentation, developer information, and API

documentation. As a result of Lenovo’s inducement, Lenovo’s customers and end users use the

Accused Products in the way Lenovo intends and directly infringe the ’125 Patent. Lenovo has

                                                140

          Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 140 of 146
performed and continues to perform these affirmative acts with knowledge of the ’125 Patent and

with the intent, or willful blindness, that the induced acts directly infringe the ’125 Patent.

          223.   Lenovo also indirectly infringes claims of the ’125 Patent, as provided by 35

U.S.C. § 271(c), by contributing to direct infringement committed by others, such as customers

and end-users, in this District and elsewhere in the United States. Lenovo’s affirmative acts of

selling and offering to sell, in this District and elsewhere in the United States, the Accused

Products and causing the Accused Products to be manufactured, used, sold, and offered for sale,

contribute to Lenovo’s customers and end-users use of the Accused Products, such that the ’125

Patent is directly infringed. The accused components within the Accused Products are material to

the invention of the ’125 Patent, are not staple articles or commodities of commerce, have no

substantial non-infringing uses, and are known by Lenovo to be especially made or especially

adapted for use in infringement of the ’125 Patent. Lenovo has performed and continues to

perform these affirmative acts with knowledge of the ’125 Patent and with intent, or willful

blindness, that they cause the direct infringement of the ’125 Patent.

          224.   Lenovo’s infringement of the ’125 Patent has damaged and will continue to

damage Nokia.


 COUNT XI: DECLARATORY JUDGMENT THAT NOKIA HAS NEGOTIATED IN
GOOD FAITH TOWARDS A LICENSE WITH LENOVO AND COMPLIED WITH THE
   ITU COMMON PATENT POLICY AND NOKIA’S RELEVANT LICENSING
                         DECLARATIONS

          225.   Nokia incorporates by reference the preceding paragraphs as though fully set forth

herein.

          226.   Nokia owns patents containing claims essential to the ITU H.264 Standard.

          227.   Lenovo makes, uses, imports, and/or sells devices that comply with the H.264

Standard.

                                                 141

          Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 141 of 146
       228.      Lenovo requires a license to practice one or more essential claims of Nokia’s

H.264 patents.

       229.      Nokia has voluntarily declared to ITU that it is “prepared to grant” licenses to its

essential H.264 claims “on a worldwide, non-discriminatory basis and on reasonable terms and

conditions. . .” According to Nokia’s relevant Patent Statement and Licensing Declarations, as

well as ITU’s Common Patent Policy, “[s]uch negotiations are left to the parties concerned and

are performed outside” of the ITU. Sec. 2.2, ITU Common Patent Policy.

       230.      Nokia has at all times been prepared to grant a license to Lenovo under its

essential H.264 claims. To that end, Nokia negotiated in good faith with Lenovo since at least

March 2019. Nokia provided Lenovo with a list of patents having essential claims to the H.264

standard and detailed claim charts showing Lenovo how its products infringed certain of Nokia’s

essential patent claims. In addition, Nokia repeatedly contacted Lenovo to move negotiations

along and sent high-level executives to negotiation meetings to answer any of Lenovo’s

questions.

       231.      A dispute exists between Nokia and Lenovo concerning whether Nokia has

negotiated in good faith towards a license with Lenovo and complied with the ITU Common

Patent Policy and Nokia’s relevant Patent Statement and Licensing Declarations. Accordingly,

there is a case or controversy of sufficient immediacy, reality, and ripeness to warrant the

issuance of a declaratory judgment.

       232.      Nokia seeks a declaration that Nokia has negotiated in good faith towards a

license with Lenovo and has complied with the ITU Common Patent Policy and Nokia’s relevant

Patent Statement and Licensing Declarations.

       233.      In addition to a declaration, Nokia also requests an award of damages for the



                                                 142

        Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 142 of 146
expenses it has incurred as a result of Lenovo’s failure to negotiate in good faith with Nokia.


                                           DAMAGES

       234.    As a result of Lenovo’s acts of infringement and negotiation conduct, Nokia has

suffered and continues to suffer actual and consequential damages. However, Nokia does not yet

know the full extent of the infringement and the amount of damages cannot be ascertained except

through discovery and special accounting. To the fullest extent permitted by law, Nokia seeks

recovery of damages at least for reasonable royalties, unjust enrichment, and benefits received by

Lenovo as a result of using misappropriated technology, as well as damages incurred as a result

of Lenovo’s negotiation conduct. Nokia further seeks any other damages to which Nokia is

entitled under law or in equity.


                                   DEMAND FOR JURY TRIAL

       235.    Nokia hereby demands a jury trial for all issues so triable.


                                     PRAYER FOR RELIEF

WHEREFORE, Nokia respectfully requests that this Court enter judgment in its favor as follows:


A.     that Lenovo infringes the asserted claims of the Patents-in-Suit;


B.     that Lenovo’s infringement of the asserted claims of the Patents-in-Suit was willful, and

that Lenovo’s continued infringement of the asserted claims is willful;

C.     awarding Nokia actual damages in an amount sufficient to compensate Nokia for

Lenovo’s infringement of the asserted claims of the Patents-in-Suit until such time as Lenovo

ceases its infringing conduct;

D.     awarding enhanced damages pursuant to 35 U.S.C. § 284;

E.     awarding Nokia pre-judgment and post-judgment interest to the full extent allowed

                                                143

        Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 143 of 146
under the law, as well as its costs;

F.      as to asserted claims that are not essential to the H.264 Standard, entering an injunction

precluding Lenovo and any entities in active concert with it from future acts of infringement;

G.      as to asserted claims that are essential to the H.264 Standard, to the extent that Lenovo

is adjudicated to have failed to negotiate in good faith with Nokia, and/or is adjudicated to have

lost the right to claim benefits under Nokia’s relevant Patent Statement and Licensing

Declarations, entering an injunction precluding Lenovo and any entities in active concert with it

from future acts of infringement;

H.      that this is an exceptional case and awarding Nokia its reasonable attorneys’ fees

pursuant to 35 U.S.C. § 285;

I.      ordering an accounting of damages for acts of infringement;

J.      declaring that Nokia has negotiated in good faith towards a license with Lenovo and

complied with the ITU Common Patent Policy and Nokia’s relevant Patent Statement and

Licensing Declarations;

K.      declaring that Lenovo failed to negotiate in good faith towards a license with Nokia, and

thus has lost or forfeited its right to claim third-party beneficiary status under Nokia’s relevant

Patent Statement and Licensing Declarations to the extent applicable to the claims of the

asserted patents;

L.      awarding Nokia actual damages in an amount sufficient to compensate Nokia for

Lenovo’s negotiation conduct;

M.      awarding Nokia its costs of suit; and

N.      awarding such other equitable relief which may be requested and to which Nokia is

entitled.


                                                144

            Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 144 of 146
Dated: September 25, 2019                  /s/ Thomas G. Walker
                                          Thomas G. Walker (N.C. State Bar 17635)
                                          ALSTON & BIRD LLP
                                          Bank of America Plaza
                                          Suite 4000
                                          101 South Tyron Street
                                          Charlotte, NC 28280-4000
                                          Telephone: (704) 444-1248
                                          Facsimile: (704) 444-1111
                                          Email: thomas.walker@alston.com

                                          Matthew P. McGuire (N.C. State Bar 20048)
                                          Sarah R. Cansler (N.C. State Bar 52058)
                                          ALSTON & BIRD LLP
                                          555 Fayetteville Street, Suite 600
                                          Raleigh, NC 27601
                                          Telephone: (919) 862-2200
                                          Facsimile: (919) 862-2260
                                          Email: matt.mcguire@alston.com
                                          sarah.cansler@alston.com

                                          LOCAL CIVIL RULE 83.1(D)
                                          COUNSEL FOR PLAINTIFF

                                          Theodore Stevenson, III, lead counsel
                                          TX State Bar No. 19196650
                                          Warren Lipschitz
                                          TX State Bar No. 24078867
                                          MCKOOL SMITH, PC
                                          300 Crescent Court, Suite 1500
                                          Dallas, TX 75201
                                          Telephone: (214) 978-4000
                                          Telecopier: (214) 978-4044
                                          Email: tstevenson@mckoolsmith.com
                                          wlipschitz@mckoolsmith.com


                                          Local Civil Rule 83.1(e) Special
                                          Appearance Forthcoming for Plaintiff
                                          Nokia Technologies Oy




                                    145

      Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 145 of 146
                              146

Case 5:19-cv-00427-BO Document 1 Filed 09/25/19 Page 146 of 146
